Exhibit 10(v)

 

AMENDMENT NO. 2 TO LOAN

FACILITY AGREEMENT AND GUARANTY

 

THIS AMENDMENT NO. 2 TO LOAN FACILITY AGREEMENT AND GUARANTY (this “Amendment”)
dated as of April 30, 2003, by and among AARON RENTS, INC., a Georgia
corporation (“Sponsor”), each of the financial institutions listed on the
signature pages hereof (the “Participants”) and SUNTRUST BANK, a Georgia banking
corporation, as servicer (in such capacity, the “Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, the Sponsor, Participants and Servicer, in order to make available a 
loan facility to certain franchisees of Sponsor, entered into that certain Loan
Facility Agreement and Guaranty dated as of March 30, 2001, as amended by that
certain Amendment No. 1 to Loan Facility Agreement and Guaranty dated as of
October 31, 2002 (as hereafter amended or modified, the “Loan Facility
Agreement”) by and among Sponsor, Servicer and the Participants;

 

WHEREAS, the Sponsor, the Participants and the Servicer wish to enter into this
Amendment to set forth their understandings regarding certain amendments
described below;

 

NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                       Definitions.  All terms used herein
without definition shall have the meanings set forth for such terms in the Loan
Facility Agreement.

 

2.                                       Amendments.

 

(a)   Section 1.1 of the Loan Facility Agreement is hereby amended by replacing
the definitions of  “Advance”, “Established Franchisee Loan Agreement”,
“Established Franchisee Loan”, “Established Franchisee Loan Commitment”,
“Established Franchisee Master Note”, “Maximum Commitment Amount” and
“Participating Commitment Amount” with the following new definitions:

 

“Advance” shall mean a funding of a loan to a Borrower by the Servicer pursuant
to such Borrower’s Loan Commitment.

 

“Established Franchisee Loan Agreement” shall mean a Loan and Security Agreement
setting forth the terms and conditions, as between an Established Franchisee
Borrower and the Servicer, under which the Servicer has established a Loan
Commitment to make Advances to such Established Franchisee Borrower pursuant to
the Established Franchisee Loan Commitment,

 

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit B, with such changes as the Sponsor and the
Servicer shall agree to; provided, however, that any Established Franchisee Loan
Agreement executed prior to the Effective Date shall be substantially in the
form required under the Existing Facility Agreement; provided further that any
Established Franchisee Loan Agreement executed from the Effective Date through
the Second Amendment Effective Date shall be substantially in the form required
under this Agreement as in effect prior to the Second Amendment Effective Date.

 

“Established Franchisee Loan” shall mean either an Established Franchisee Term
Loan or an Established Franchisee Line of Credit Loan, as the case may be.

 

“Established Franchisee Loan Commitment” shall mean, either, an Established
Franchisee Line of Credit Commitment or an Established Franchisee Term Loan
Commitment, as the case may be.

 

“Established Franchisee Master Note” shall mean collectively, the Established
Franchisee Master Term Notes and the Established Franchisee Master Line of
Credit Notes; provided that any Established Franchisee Master Note executed
prior to the Effective Date shall be substantially in the form required under
the Existing Loan Facility Agreement; provided further, that any Established
Franchisee Master Note executed from the Effective Date through the Second
Amendment Effective Date shall be substantially in the form required under this
Agreement as in effect prior to the Second Amendment Effective Date.

 

“Maximum Commitment Amount” shall mean $110,000,000, as such amount may be
reduced pursuant to Section 2.7, Section 2.8 or Section 15.2.

 

“Participating Commitment Amount” shall mean the amount set forth opposite each
Participant’s name on the signature pages of the Second Amendment, as such
amount may be modified by assignment pursuant to the terms hereof; provided,
that, following the termination of the Commitments, each Participant’s
Participating Commitment Amount shall be deemed to be its Pro Rata Share of the
aggregate principal amount of all Loan Commitments.

 

(b)   Section 1.1 of the Loan Facility Agreement is hereby amended by adding the
following new definitions of “Established Franchisee Line of Credit Commitment”,
“Established Franchisee Line of Credit Loans”,  “Established Franchisee Master
Line of Credit Note”, “Established Franchisee Master Term Note”, “Established
Franchisee Term Loan Commitment”, “Established Franchisee Term Loans”, “Second
Amendment” and “Second Amendment Effective Date” thereto in the appropriate
alphabetical order:

 

“Established Franchisee Line of Credit Commitment” shall mean a commitment to
make Established Franchisee Line of Credit Loans to an

 

2

--------------------------------------------------------------------------------


 

Established Franchisee Borrower pursuant to an Established Franchisee Loan
Agreement.

 

“Established Franchisee Line of Credit Loans” shall mean Advances made to an
Established Franchisee Borrower pursuant to an Established Franchisee Line of
Credit Commitment.

 

“Established Franchisee Master Line of Credit Note” shall mean that certain
Master Line of Credit Note, executed by an Established Franchisee Borrower in
favor of the Servicer, evidencing such Established Franchisee Borrower’s
obligation to repay all Established Franchisee Line of Credit Loans made to it
pursuant to an Established Franchisee Line of Credit Commitment, substantially
in the form of Exhibit A-1 to the Established Franchisee Loan Agreement, with
such changes as the Sponsor and the Servicer shall agree to from time to time.

 

“Established Franchisee Master Term Note” shall mean that certain Master Term
Note, executed by an Established Franchisee Borrower in favor of the Servicer,
evidencing such Established Franchisee Borrower’s obligation to repay all
Established Franchisee Term Loans made to it pursuant to an Established
Franchisee Term Loan Commitment, substantially in the form of Exhibit A-2 to the
Established Franchisee Loan Agreement, with such changes as the Sponsor and the
Servicer shall agree to from time to time.

 

“Established Franchisee Term Loan Commitment” shall mean a commitment to make
Established Franchisee Term Loans to an Established Franchisee Borrower pursuant
to an Established Franchisee Loan Agreement.

 

“Established Franchisee Term Loans” shall mean Advances made to an Established
Franchisee Borrower pursuant to an Established Franchisee Term Loan Commitment.

 

“Second Amendment”  shall mean that certain Amendment No. 2 to Loan Facility
Agreement and Guaranty dated as of March   , 2003.

 

“Second Amendment Effective Date”  shall mean April   , 2003.

 

(c)   Section 2.1 of the Loan Facility Agreement is hereby amending by deleting
subsections 2.1(a), (b) and (d) thereof in their entirety and substituting the
following in lieu thereof:

 

(a)                                  Startup Franchisee Commitment.  Subject to
and upon the terms and conditions set forth in this Agreement and the other
Operative Documents, and in reliance upon the guaranty and other obligations of
the Sponsor set forth herein, the Servicer hereby establishes a commitment to
the Sponsor to establish

 

3

--------------------------------------------------------------------------------


 

Startup Franchisee Loan Commitments and to make Advances thereunder to such
Startup Franchisee Borrowers as may be designated by the Sponsor in its Funding
Approval Notices during a period commencing on the date hereof and ending on
March 27, 2004 (as such period may be extended for one or more subsequent
364-day periods pursuant to Section 2.8, the “Commitment Termination Date”) in
an aggregate committed amount at any one time outstanding not to exceed ONE
HUNDRED AND TEN MILLION AND NO/100 DOLLARS ($110,000,000) (the “Startup
Franchisee Commitment”); provided that, notwithstanding any provision of this
Agreement to the contrary, at no time shall the sum of aggregate committed
amounts of all Loan Commitments outstanding pursuant to the Commitments, or,
following the termination of any such Loan Commitment, Advances outstanding
thereunder, exceed the Maximum Commitment Amount.

 

(b)                                 Established Franchisee Commitment.  Subject
to and upon the terms and conditions set forth in this Agreement and the other
Operative Documents, and in reliance upon the guaranty and other obligations of
the Sponsor set forth herein, the Servicer hereby establishes a commitment to
the Sponsor to establish Established Franchisee Loan Commitments and to make
Advances thereunder to such Established Franchisees as may be designated by the
Sponsor in its Funding Approval Notices during a period commencing on the date
hereof and ending on the Commitment Termination Date in an aggregate committed
amount at any one time outstanding not to exceed ONE HUNDRED AND TEN MILLION AND
NO/100 DOLLARS ($110,000,000) (the “Established Franchisee Commitment”);
provided that, notwithstanding any provision of this Agreement to the contrary,
at no time shall the sum of aggregate committed amounts of all Loan Commitments
outstanding pursuant to the Commitments, or, following the termination of any
such Loan Commitment, Advances outstanding thereunder, exceed the Maximum
Commitment Amount.

 

(d)                                 Authorization of Loan Commitments Pursuant
to Established Franchisee Commitment; Loan Terms.  (i) Within the limits of the
Established Franchisee Commitment and in accordance with the procedures set
forth in this Agreement and the Servicing Agreement, the Sponsor may authorize
the Servicer to establish an Established Franchisee Line of Credit Commitment
and/or an Established Franchisee Term Loan Commitment pursuant to the
Established Franchisee Commitment in favor of an Established Franchisee who
meets the credit criteria established by the Sponsor.

 

(ii)                                  The amount of each Established Franchisee
Line of Credit Commitment shall be determined by the Sponsor, but shall not be
less than $100,000. Pursuant to the Established Franchisee Line of Credit
Commitment, the Servicer shall agree to make Advances to the Established
Franchisee Borrower thereunder.  Each Established Franchisee Line of Credit Loan
shall bear interest at the Borrower Rate designated by Sponsor in the applicable
Funding Approval

 

4

--------------------------------------------------------------------------------


 

Notice, and interest shall be payable on each Payment Date and on the Maturity
Date of such Established Franchisee Line of Credit Loan when all principal and
interest shall be due and payable in full.  Each Established Franchisee Line of
Credit Loan may be prepaid in full or in part on any Business Day, without
premium or penalty.  The Loan Term of each Established Franchisee Line of Credit
Loan shall not exceed four years.  The proceeds of each Advance made pursuant to
the Established Franchisee Line of Credit Commitments shall be used for general
corporate purposes.  Each Established Franchisee Borrower shall agree to pay a
commitment fee on the unused Established Franchisee Line of Credit Commitment in
an amount to be determined by the Sponsor but in any event not to exceed 1.00%
per annum, such commitment fee to be paid quarterly, in arrears.  At no time,
except as otherwise provided in the form of Established Franchisee Loan
Agreement, shall the aggregate outstanding principal amount of any and all
Established Franchisee Loans made to any Borrower exceed the Established
Franchisee Borrowing Base of such Borrower as in effect at such time.

 

(iii)  The amount of each Established Franchisee Term Loan Commitment shall be
determined by the Sponsor, but shall not be less than $100,000. Pursuant to the
Established Franchisee Term Loan Commitment, the Servicer shall agree to make
Established Franchisee Term Loans to the Established Franchisee Borrower
thereunder.  Each Established Franchisee Term Loan shall bear interest at the
Borrower Rate designated by Sponsor in the applicable Funding Approval Notice,
and interest shall be payable on each Payment Date and on the Maturity Date of
such Established Franchisee Term Loan. Principal on each Established Franchisee
Term Loan shall be payable on each Payment Date and shall be amortized over a
period of no more than 7 years with the balance of all outstanding principal due
and payable in full on the Maturity Date with respect to such Established
Franchisee Term Loan.  Each Established Franchisee Term Loan may be prepaid in
full or in part on any Business Day, without premium or penalty.  The Loan Term
of each Established Franchisee Term Loan shall not exceed four years.  The
proceeds of each Established Franchisee Term Loan shall be used for general
corporate purposes.

 

(d)                                 The Loan Facility Agreement is hereby
amended by replacing Exhibit B attached thereto with Exhibit B attached hereto.

 

3.                                       Conditions of Effectiveness.  This
Amendment shall become effective upon the receipt by Servicer of the following:

 

(i)                                     a duly executed counterpart of this
Amendment from each of the parties hereto;

 

(ii)                                  A favorable written opinion of Kilpatrick
Stockton, LLP, counsel for Sponsor and Guarantors, in a form satisfactory to the
Servicer and each Participant

 

5

--------------------------------------------------------------------------------


 

and covering such matters relating to the transactions contemplated hereby as
the Servicer may reasonably request;

 

(iii)                               All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incident hereto or delivered in connection therewith shall be
satisfactory in form and substance to the Servicer and the Participants;

 

(iv)                              Copies of the organizational papers of Sponsor
and each Guarantor, certified as true and correct by the Secretaries of State of
their respective States of incorporation, and certificates from the Secretaries
of State of such States of incorporation certifying Sponsor’s and each
Guarantor’s good standing as a corporation in such State; and

 

(v)                                 A certificate of the Secretary or Assistant
Secretary of each of Sponsor and each Guarantor certifying (i) the names and
true signatures of the officers of Sponsor and each Guarantor authorized to
execute this Amendment and the other Operative Documents to be delivered
hereunder to which each is a party, (ii) the bylaws of Sponsor and each
Guarantor, respectively, and (iii) the resolutions of the Board of Directors of
each of Sponsor and each Guarantor, respectively, approving the Operative
Documents to which each is a party and the transactions contemplated hereby.

 

In addition, each of the Participants shall have received a duly executed
Participation Certificate from the Servicer.

 

4.                                       Representations and Warranties of
Sponsor.   Sponsor, without limiting the representations and warranties provided
in the Loan Facility Agreement, represents and warrants to the Participants and
the Servicer, after giving effect to this Amendment, as follows:

 

(a)                                  The execution, delivery and performance by
Sponsor of this Amendment are within Sponsor’s corporate powers, have been duly
authorized by all necessary corporate action (including any necessary
shareholder action) and do not and will not (a) violate any provision of any
law, rule or regulation, any judgment, order or ruling of any court or
governmental agency, the articles of incorporation or by-laws of Sponsor or any
indenture, agreement or other instrument to which Sponsor is a party or by which
Sponsor or any of its properties is bound or (b) be in conflict with, result in
a breach of, or constitute with notice or lapse of time or both a default under
any such indenture, agreement or other instrument.

 

(b)                                 This Amendment constitutes the legal, valid
and binding obligations of Sponsor, enforceable against Sponsor in accordance
with their respective terms.

 

(c)                                  No Unmatured Credit Event or Credit Event
has occurred and is continuing as of the date hereof.

 

6

--------------------------------------------------------------------------------


 

5.                                       Survival.  Each of the foregoing
representations and warranties and each of the representations and warranties
made in the Loan Facility Agreement shall be made at and as of the date hereof. 
Each of the foregoing representations and warranties shall constitute a
representation and warranty of Sponsor under the Loan Facility Agreement, and it
shall be a Credit Event if any such representation and warranty shall prove to
have been incorrect or false in any material respect at the time when made. 
Each of the representations and warranties made under the Loan Facility
Agreement (including those made herein) shall survive and not be waived by the
execution and delivery of this Amendment or any investigation by the
Participants or the Servicer.

 

6.                                       No Waiver, Etc.  Sponsor hereby agrees
that nothing herein shall constitute a waiver by the Participants of any
Unmatured Credit Event or Credit Event, whether known or unknown, which may
exist under the Loan Facility Agreement.  Sponsor hereby further agrees that no
action, inaction or agreement by the Participants, including without limitation,
any indulgence, waiver, consent or agreement altering the provisions of the Loan
Facility Agreement which may have occurred with respect to the non-payment of
any obligation during the terms of the Loan Facility Agreement or any portion
thereof, or any other matter relating to the Loan Facility Agreement, shall
require or imply any future indulgence, waiver, or agreement by the
Participants.  In addition, Sponsor acknowledges and agrees that it has no
knowledge of any defenses, counterclaims, offsets or objections in its favor
against the Servicer or any Participant with regard to any of the obligations
due under the terms of the Loan Facility Agreement as of the date of this
Amendment.

 

7.                                       Ratification of Loan Facility
Agreement.  Except as expressly amended herein, all terms, covenants and
conditions of the Loan Facility Agreement and the other Operative Documents
shall remain in full force and effect, and the parties hereto do expressly
ratify and confirm the Loan Facility Agreement as amended herein.  All future
references to the Loan Facility Agreement shall be deemed to refer to the Loan
Facility Agreement as amended hereby.

 

8.                                       Ratification of Guaranty Agreement.  
The Guarantors hereby ratify and confirm that the Guaranty Agreement remains in
full force and effect and is hereby affirmed by the Guarantors.

 

9.                                       Binding Nature.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto, their respective
heirs, successors, successors-in-titles, and assigns.

 

10.                                 Costs, Expenses and Taxes.  Sponsor agrees
to pay on demand all reasonable costs and expenses of the Servicer in connection
with the preparation, execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Servicer with respect thereto and with respect to advising the Servicer as to
its rights and responsibilities hereunder and thereunder.  In addition, Sponsor
shall pay any and all stamp and other taxes payable or determined to be payable
in connection with the execution and delivery of this

 

7

--------------------------------------------------------------------------------


 

Amendment and the other instruments and documents to be delivered hereunder, and
agrees to save the Servicer and each Participant harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes.

 

11.                                 Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

 

12.                                 Entire Understanding.  This Amendment sets
forth the entire understanding of the parties with respect to the matters set
forth herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

 

13.                                 Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts and may be delivered by telecopier.  Each counterpart so
executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.

 

[Remainder of page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment through
their authorized officers as of the date first above written.

 

 

AARON RENTS, INC.

 

 

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

 

Name: Gilbert L. Danielson

 

 

Title: Executive VP and CFO

 

 

 

 

 

SUNTRUST BANK, as Servicer

 

 

 

 

 

 

 

By:

/s/ Donald M. Thompson

 

 

 

Name: Donald M. Thompson

 

 

Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO

LOAN FACILITY AGREEMENT AND GUARANTY]

 

9

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Donald M. Thompson

 

 

 

Name: Donald M. Thompson

 

 

Title: Director

 

 

 

Participating Commitment: $27,500,000.01

 

 

Pro Rata Share:  25%

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO

LOAN FACILITY AGREEMENT AND GUARANTY]

 

10

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

 

 

By:

/s/ Stephen H. Lee

 

 

 

Name: Stephen H. Lee

 

 

Title: Senior Vice President

 

 

 

Participating Commitment: $18,333,333.34

 

 

Pro Rata Share:  16.67%

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO

LOAN FACILITY AGREEMENT AND GUARANTY]

 

11

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, formerly known as

 

First Union National Bank

 

 

 

 

 

 

 

By:

/s/ William F. Fox

 

 

 

Name: William F. Fox

 

 

Title: Vice President

 

 

 

Participating Commitment: $24,444,444.54

 

 

Pro Rata Share:  22.22%

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO

LOAN FACILITY AGREEMENT AND GUARANTY]

 

12

--------------------------------------------------------------------------------


 

 

SOUTHTRUST BANK, N.A.

 

 

 

 

 

 

 

By:

 

/s/ Ronald Fontenot

 

 

 

Name: Ronald Fontenot

 

 

Title: Vice President

 

 

 

Participating Commitment: $21,388,888.88

 

 

Pro Rata Share:  19.44%

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO

LOAN FACILITY AGREEMENT AND GUARANTY]

 

13

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING & TRUST CO.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul E. Mclaughlin

 

 

 

 

Name: Paul E. Mclaughlin

 

 

 

Title: Senior VP

 

 

 

 

Participating Commitment: $12,222,222.22

 

 

Pro Rata Share:  11.11%

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO

LOAN FACILITY AGREEMENT AND GUARANTY]

 

14

--------------------------------------------------------------------------------


 

 

ISRAELI DISCOUNT BANK of NEW YORK

 

MIAMI BRANCH, as Assignee of ISRAELI

 

DISCOUNT BANK LIMITED, MIAMI

 

AGENCY

 

 

 

 

 

 

 

By:

/s/ David Keinan

 

 

 

Name: David Keinan

 

 

Title: SVP & Regional Manager

 

 

 

 

 

 

 

By:

/s/ Roberto Munoz

 

 

 

Name: Roberto Munoz

 

 

Title: SVP

 

 

 

Participating Commitment: $6,111,111.11

 

Pro Rata Share:  5.56%

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO

LOAN FACILITY AGREEMENT AND GUARANTY]

 

15

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GUARANTORS

 

Each Guarantor acknowledges and agrees to the terms of the foregoing Amendment,
and further acknowledges and agrees that (i) all of the obligations of the
Sponsor shall continue to constitute “Guaranteed Obligations” covered by the
Guaranty Agreement executed by each of the undersigned, and (ii) the Guaranty
Agreement is and shall remain in full force and effect on and after the date
hereof, and (iii) the foregoing agreement shall in no way release, discharge, or
otherwise limit the obligations of the undersigned Guarantors under the Guaranty
Agreement.

 

This Acknowledgment of Guarantors made and delivered as of April   , 2003.

 

 

 

AARON INVESTMENT COMPANY

 

 

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

 

Name: Gilbert l. Danielson

 

 

Title: Vice president and Treasurer

 

 

 

 

 

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

 

Name: Gilbert L. Danielson

 

 

Title: President

 

16

--------------------------------------------------------------------------------


 

Exhibit B

 

 

EXHIBIT B

TO

LOAN FACILITY AGREEMENT

AND GUARANTY

 

FORM OF

LOAN AND SECURITY AGREEMENT

(Established Franchisee Borrower)

 

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of
                          , 200   , is made between
                                           , [a                    corporation]
[a                          partnership] [a                         limited
liability company] (“Borrower”), and SUNTRUST BANK (“Bank”), a Georgia banking
corporation having its principal office in Atlanta, Georgia.

 

W I T N E S S E T H:

 

WHEREAS, Borrower engages in the business of renting and selling furniture,
electronics, appliances, jewelry and other household goods and is a franchisee
of Aaron Rents, Inc., a Georgia corporation (“Aaron”);

 

WHEREAS, Borrower has requested and Bank has agreed to [establish a line of
credit for  Borrower in order for Borrower to (i) purchase inventory for use in
connection with its Aaron’s Rental Purchase franchise and (ii) borrow working
capital, to the extent approved by Aaron][and][make a term loan available to
Borrower for general working capital purposes];

 

WHEREAS, Borrower and Bank wish to enter into this Agreement to set forth the
terms and conditions of Bank’s [establishment of a revolving line of credit for
Borrower][and][making of the term loan to the Borrower];

 

THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1.                              As used in this Agreement, the following terms
shall have the meanings set forth below (terms defined in the singular to have
the same meaning when used in the plural and vice versa):

 

“Aaron’s Proprietary System” shall mean Aaron’s proprietary point of sale
software system, as modified from time to time, used by Aaron and its
franchisees, such as Borrower.

 

“Account” means any right of Borrower to payment for goods sold or leased or for
services rendered which is not evidenced by an Instrument or Chattel Paper,
whether or not earned by performance.

 

“Account Debtor” means any Person who is liable on an Account.

 

[“Advance” shall mean an advance of funds by Bank on behalf of Borrower pursuant
to the Master Line of Credit Note executed by Borrower.]

 

“Agreement” means this Loan and Security Agreement and all exhibits, riders and
schedules at any time executed by the parties and made a part hereof by
reference, either as originally executed or as hereafter amended, restated,
modified or supplemented from time to time.

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant or Loan Documents in question, including, without
limitation, all applicable law and equitable principles; all provisions of all
applicable state and federal constitutions, statutes, rules, regulations and
orders of governmental bodies; and all orders, judgments and decrees of all
courts and arbitrators.

 

“Approved Invoice” means an invoice for the aggregate purchase of Merchandise
purchased by Borrower with a purchase order approved by Aaron.

 

“Asset Disposition” shall mean (i) all sales of Merchandise; (ii) all
Rental/Purchase Contracts with respect to Merchandise with a “same as cash
option” regardless of term (i.e., 90, 120, 180 days); (iii) all Merchandise
which is determined to have been stolen; (iv) all Merchandise that is destroyed,
lost or otherwise removed from the premises of Borrower other than pursuant to a
Rental/Purchase Contract or by outright sale or for repair work; and (v) all
“skipped” Merchandise which is Merchandise subject to a Rental/Purchase
Contract.

 

“Balances” means all monies and funds of Borrower at any time on deposit with
Bank.

 

“Bank” shall mean SunTrust Bank and its successors and assigns.

 

B-2

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as may be amended
from time to time.

 

“Books and Records” means all of Borrower’s books and records evidencing or
relating to its business, financial condition or the Collateral, including, but
not limited to, all customer lists, ledgers, invoices, purchase orders,
financial statements, computer tapes and disks.

 

“Borrowing Base” shall mean, on any date of determination, the sum of:

 

(i) $300,000 for each franchisee store operated by the Borrower where less than
7 calendar months have elapsed since the Opening Date of each such store, plus

 

(ii) an amount equal to 5.5 multiplied by the sum of (x) the Rental Revenue
(other than Electronic Rental Revenue) from the most recently ended calendar
month from all franchisee stores operated by the Borrower where at least 6
calendar months but less than 12 calendar months have elapsed since the Opening
Date of each such store, plus (y) the average monthly Rental Revenue for the
three most recently ended calendar months from all franchisee stores operated by
the Borrower where at least 12 calendar months have elapsed since the Opening
Date of each such store, in each case as reported to the Bank by Aaron pursuant
to Section 2.2(d) hereof, plus

 

(iii) an amount equal to 11.0 multiplied by the sum of (x) the Electronic Rental
Revenues from the most recently ended calendar month from all franchisee stores
operated by the Borrower where at least 6 calendar months but less than 12
calendar months have elapsed since the Opening Date of each such store, plus (y)
the average monthly Electronic Rental Revenues for the three most recently ended
calendar months from any and all franchisee stores operated by the Borrower
where at least 12 calendar months have elapsed since the Opening Date of such
store, in each case as reported to the Bank by Aaron pursuant to Section 2.2(d)
hereof.

 

“Borrowing Base Report” shall have the meaning set forth in Section 2.2(d)
hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in Atlanta, Georgia are authorized by law to close.

 

“Chattel Paper” shall have the meaning ascribed to it in the Code.

 

“Closing Date” means the date upon which the initial advance with respect to the
Loans is funded.

 

“Closing Fee” shall have the meaning given to such term in Section 2.9 hereof.

 

“Code” means the Uniform Commercial Code as in effect from time to time in the
State of Georgia.

 

B-3

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning given to such term in Section 3.1 hereof.

 

“Collateral Agreement” means an agreement executed by Borrower and any other
Persons primarily or secondarily liable for all or part of the Loans or granting
a security interest to Bank in specified Collateral as security for the Loans,
including without limitation, this Agreement and any Guaranties.

 

“Commitment Fee” shall have the meaning set forth in Section 2.10 hereof.

 

“DDA Account” shall mean Borrower’s Demand Deposit Account into which Bank shall
deposit the Advances.

 

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services (other than trade accounts payable on customary
terms in the ordinary course of business), (ii) financial obligations evidenced
by bonds, debentures, notes or other similar instruments (other than  Debt of
the Borrower which is subordinated to the Loan Indebtedness owing to the Bank
pursuant to a subordination agreement in form and substance satisfactory to the
Bank), (iii) financial obligations as lessee under leases which shall have been
or should be, in accordance with GAAP, recorded as capital leases, and (iv)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or financial
obligations of others of the kinds referred to in clauses (i) through (iii)
above.

 

“Default Condition” means the occurrence of any event which, after satisfaction
of any requirement for the giving of notice or the lapse of time, or both, would
become an Event of Default.

 

“Default Rate” means the annual percentage interest rate applied to the
principal of the Loans not paid when due under the terms of the applicable Loan
Documents, which rate shall equal the sum of two percent (2%) per annum plus the
Floating Rate.

 

“Delinquent Payment Fee” shall have the meaning given to such term in Section
2.11 hereof.

 

“Documents” shall have the meaning ascribed to it in the Code.

 

[“EBIT” shall mean, with respect to Borrower, for any period, (i) net income of
Borrower for such period, plus (ii) to the extent deducted in determining net
income, interest and taxes based on income for such period, each as determined
in accordance with GAAP consistently applied.]

 

“Electronic Equipment” shall include all computers, computer equipment, big
screen televisions, and any other types of inventory designated by Aaron from
time to time.

 

B-4

--------------------------------------------------------------------------------


 

“Electronic Rental Revenue” shall mean, with respect to the Borrower for any
period, the gross revenues of the Borrower from rentals to the public of the
Borrower’s Electronic Equipment inventory, including without limitation, all
customer deposits, advance rental payments, waiver fees, late fees, delivery
fees, nonsufficient funds fees, reinstatement fees, but excluding all retail
sales proceeds and sales taxes.

 

“Environment” means navigable waters, waters of the contiguous zone, ocean
waters, natural resources, surface waters, ground water, drinking water supply,
land surface, subsurface strata, ambient air, both inside and outside of
buildings and structures.

 

“Environmental Laws” means federal, state, local and foreign laws, principles of
common law, regulations and codes, as well as orders, decrees, judgments or
injunctions issued, promulgated, approved or entered thereunder relating to
pollution, protection of the environment or public health and safety, including,
but not limited to the release or threatened release of Hazardous Substances
into the Environment or otherwise relating to the presence, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Substances.

 

“Equipment” means all machinery, equipment, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of Borrower,
including, but not limited to, all items described on the Equipment Schedule (if
attached) and all substitutions and replacements thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Event of Default” shall have the meaning given to such term in Section 9
hereof.

 

“Floating Rate” means a rate of interest per annum equal to the Prime Rate plus
an additional      percent (    %) per annum, such rate to change as and when
the Prime Rate changes.

 

“Franchise Agreement” means the written agreement between Aaron and Borrower
whereby Borrower is authorized to establish an “Aaron’s Rental Purchase”
franchise.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

 

“General Intangibles” shall have the meaning ascribed to it in the Code and
shall include, without limitation, all of Borrower’s tax refund claims, patents,
copyrights, licenses, trademarks, trade names, service marks, patent
applications and choses in action.

 

“Guarantor” means each Person who now or hereafter guarantees payment of the
whole or any part of the Loan Indebtedness.

 

B-5

--------------------------------------------------------------------------------


 

“Guaranty” means any guaranty agreement executed by each of the partners,
shareholders, and where not prohibited by law, the spouses of such persons, of
Borrower, or such other Persons as may be required by the Bank, in favor of the
Bank with respect to the obligations of Borrower with respect to the Loans in
the form provided by the Bank, as the same may be amended, restated or
supplemented from time to time.

 

“Hazardous Substances” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, industrial substance or waste,
petroleum or petroleum-derived substance or waste, or any constituent of any
such substance or waste, including without limitation, any such substance
regulated under or defined by any Environmental Law.

 

“Instrument” shall have the meaning ascribed to it in the Code.

 

“Inventory” means all inventory of Borrower, including, without limitation, all
raw materials, work-in-process, finished goods, goods being leased pursuant to
Rental/Purchase Contracts, and other goods held by Borrower for sale or lease or
furnished under contracts of service.

 

“Investment Property” shall have the meaning ascribed to it in the Code.

 

“Lien” means any interest in property securing an obligation, whether such
interest is based on the common law, statute or contract, including, without
limitation, a security interest, lien or security title arising from a security
agreement, mortgage, security deed, trust deed, pledge or condition sale, or a
lease, consignment or bailment for security purposes.

 

“Line of Credit Loans” means, as of any date of determination, the aggregate
amount of Advances outstanding pursuant to the Line of Credit Loan Commitment
from the Bank to Borrower established pursuant to Section 2 hereof.

 

“Line of Credit Loan Commitment” means the committed amount of the line of
credit facility established by the Bank in favor of Borrower in the amount not
exceeding, and upon the terms described in, this Agreement.

 

“Loan Account” means the internal bank loan account established by the Bank for
Borrower.

 

“Loan Commitment” means [either] [the Line of Credit Loan Commitment] [or] [the
Term Loan Commitment], as the case may be.

 

“Loan Documents” means this Agreement, the Master Notes, the Collateral
Agreements, any other documents relating to the Loans delivered by Borrower or
any guarantor or surety thereof to the Bank and any amendments thereto.

 

B-6

--------------------------------------------------------------------------------


 

“Loan Indebtedness” means all amounts due and payable by Borrower under the
terms of the Loan Documents with respect to the Loan Commitment and the Advances
and Loans made thereunder, including, without limitation, outstanding principal,
accrued interest, any late charges, and all reasonable costs and expenses of any
legal proceeding brought by the Bank to collect any of the foregoing (including
without limitation, reasonable attorneys’ fees).

 

“Loans” means, as of any date of determination, [the Line of Credit Loans] [and]
[the Term Loan].

 

“Loan Term” shall have the meaning set forth in Section 2.4 hereof.

 

“Master Line of Credit Note” has the meaning set fort in Section 2.3.

 

“Master Note” means [either] [the Master Line of Credit Note] [or] [the Master
Term Note].

 

 “Master Term Note” has the meaning set fort in Section 2.3.

 

“Materially Adverse Effect” shall mean any materially adverse change in (i) the
business, results of operations, financial condition, assets or prospects of the
Borrower, taken as a whole, (ii) the ability of the Borrower to perform its
obligations under this Agreement, or (iii) the ability of the Guarantors (taken
as a whole) to perform their respective obligations under the Guaranty.

 

“Maturity Date” shall have the meaning set forth in Section 2.3 hereof.

 

“Merchandise” means goods distributed or sold to Borrower through Aaron.

 

“Net Book Value” means, for any item of Merchandise, the cost of such
Merchandise less accumulated depreciation as calculated in accordance with the
Aaron’s Proprietary System.

 

“Opening Date” shall mean with respect to each store location, the date
determined by Aaron to be the opening date of such location in accordance with
its standard practice, as notified to the Bank.

 

“Payment Date” shall mean the last day of each calendar month; provided,
however, if such day is not a Business Day, the next succeeding Business Day

 

“Payment Period” shall mean a period of one (1) month; provided that (i) the
first day of a Payment Period must be a Business Day, (ii) any Payment Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day, (iii) the first Payment Period hereunder
shall commence on the date hereof and shall end on the last day of the next
succeeding calendar month, and (iv) the first day of any succeeding Payment
Period

 

B-7

--------------------------------------------------------------------------------


 

shall be the last day of the preceding Payment Period and shall end on the last
day of the next succeeding calendar month.

 

“Permitted Liens” means Liens in favor of Bank or Aaron; Liens for taxes not yet
due or payable; statutory Liens securing the claims of materialmen, mechanics,
carriers and landlords for labor, materials, supplies or rentals incurred in the
ordinary course of Borrower’s business, but only if payment thereof is not at
the time required and such Liens are at all times junior in priority to the
Liens in favor of Bank; Liens shown on Exhibit B (if any); and Liens hereafter
consented to by Bank in writing.

 

“Person” means a corporation, an association, partnership, an organization, a
business, a business trust, a limited liability company, an individual, a
government or political subdivision thereof or a governmental agency.

 

“Prime Rate” means the per annum rate of interest designated from time to time
by the Bank to be its prime rate, with any change in the rate of interest
resulting from a change in the Prime Rate to be effective as of the opening of
business of the Bank on the day of such change.  The prime rate is one of
several reference rates used by the Bank and the Bank makes loans at rates both
higher and lower than the Prime Rate.

 

“Quarterly Covenant Compliance Report” shall mean that Quarterly Covenant
Compliance Report substantially in the form of Exhibit D attached hereto.

 

“Rental/Purchase Contract” means a contract between Borrower and a customer to
rent Merchandise in the form approved by Aaron (and which may included purchase
options).

 

“Rental Revenue” means, for any period, the gross revenues of Borrower from
rentals to the public of Borrower’s furniture inventory and rental equipment
including, without limitation, all customer deposits, advance rental payments,
waiver fees, late fees, delivery fees, nonsufficient fund fees, reinstatement
fees, but excluding all retail sales proceeds and sales taxes.

 

“Solvent” means, as to any Person, such Person (i) is able to pay, and does pay,
its debts as they mature and (ii) has a positive tangible net worth determined
in accordance with GAAP.

 

“Spousal Consent” shall mean any agreement provided by the spouse of any Person
executing a Guaranty to the extent such spouse has not personally executed a
Guaranty, to be substantially in the form provided by the Bank.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by Borrower.

 

B-8

--------------------------------------------------------------------------------


 

[“Tangible Net Worth” means, with respect to the Borrower as of any date of
determination, the excess of the total assets of the Borrower over the Total
Liabilities of the Borrower, determined in accordance with GAAP consistently
applied, excluding from the calculation of total assets the notes receivables
from shareholders of the Borrower, goodwill and other intangible assets of the
Borrower and including in such calculation of total assets the franchise fees as
shown on the balance sheet of the Borrower as of such date.]

 

[“Term Loan” shall have the meaning set forth in Section 2.2.]

 

“Term Loan Commitment” shall mean, the obligation of the Bank to make a Term
Loan hereunder on the Closing Date, in a principal amount not to exceed
$                      .]

 

[“Total Liabilities” means, with respect to the Borrower, as of any date of
determination, total liabilities determined in accordance with GAAP consistently
applied, but excluding therefrom Debt of the Borrower which is subordinated to
the Loan Indebtedness owing to the Bank pursuant to a subordination agreement in
form and substance satisfactory to the Bank.]

 

1.2.                              Accounting Terms and Determination. 
Accounting terms used in this Agreement such as “amortization,” “depreciation,”
“interest expense,” and “tangible net worth” shall have the meaning normally
given them by, and shall be calculated (both as to amounts and classification of
items) in accordance with, GAAP.  Any pronoun used herein shall be deemed to
cover all genders.  All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations, and
all references to any instruments or agreements, including, without limitation,
references to any of the Loan Documents, shall include any and all modifications
or amendments thereto and any and all extensions or renewals thereof.

 

2.                                     LOAN; USE OF PROCEEDS.

 

2.1.                              Establishment of DDA Account; Loan Account. 
(a) Prior to the Closing Date, Bank shall establish a DDA Account for Borrower.

 

(b) Prior to the Closing Date, Bank shall also establish on its books an
internal loan account in Borrower’s name (“the Loan Account”) in which Bank
shall record, in accordance with customary accounting practice, all charges,
expenses and other items properly chargeable to Borrower; all payments made by
Borrower on account of indebtedness evidenced by the Loan Account; all proceeds
of Collateral which are finally paid to Bank at its office in cash or solvent
credits; and other appropriate debits and credits.  The debit balance of the
Loan Account shall reflect the amount of Borrower’s Loan Indebtedness from time
to time by reason of the Loans and other appropriate charges hereunder.  At
least once each month, Bank shall render a statement of account for the Loan
Account, which statement shall be considered correct, and accepted by and
conclusively binding upon Borrower, unless Borrower notifies Bank to the
contrary within thirty (30) days after Bank’s sending of said statement to
Borrower.

 

B-9

--------------------------------------------------------------------------------


 

2.2.                              (a)  [Line of Credit Advances.  (i) Upon
Borrower’s execution of this Agreement and compliance with its terms and subject
to Bank’s confirmation if requested by Aaron that Bank has a first priority
security interest in the Collateral, Bank shall notify Borrower that Borrower
may request Advances pursuant to the Line of Credit Loan Commitment.  Bank shall
make such Advances into the DDA Account for the sole purposes of honoring
requests from Borrower, made through the Aaron’s Proprietary System, for ACH
transfers to (x) suppliers of Merchandise in payment of Approved Invoices, and
(y) to other accounts as may be specified by Borrower for Advances made for
working capital purposes, subject to the approval of Aaron, such approval to be
evidenced by the granting of a vendor identification number to Borrower to use
in requesting such working capital Advance through the Aaron’s Proprietary
System.  Borrower shall not use the DDA Account for any other purpose.  The
maximum principal amount of Advances at any time outstanding pursuant to this
Agreement shall not exceed the lesser of (A)                                   
($                      ) (the “Line of Credit Loan Commitment”) and (B) [the
sum of] the Borrowing Base [minus, the outstanding principal amount of the Term 
Loan], as most recently reported by Aaron to Bank pursuant to Section 2.2(iv)
hereof (such lesser amount herein referred to as the “Revolver Availability”). 
Each Advance shall be in the amount of not less than $500.

 

(ii)                                  Borrower shall submit purchase order
requests for Merchandise to Aaron.  In the event that the purchase order is
authorized pursuant to the Franchise Agreement, Aaron will prepare the purchase
order and submit the same to the appropriate supplier requested by Borrower. 
The supplier will be instructed to ship all Merchandise directly to Borrower and
Borrower will be responsible for (x) inspecting all Merchandise and resolving
all disputes regarding the Merchandise with such supplier and (y) paying all
freight and other shipping and/or insurance charges arising in connection
therewith with funds other than Loan Proceeds.  The supplier will invoice
Borrower for such Merchandise in accordance with normal industry practice.  When
Borrower wishes to pay such invoice, Borrower, subject to the Revolver
Availability of the Line of Credit Loan Commitment, shall pay such invoice by
directing the Bank, through the Aaron’s Proprietary System, to pay such invoice
by means of an ACH transfer from its DDA Account.  Any directions for ACH
transfers correctly inputted into the Aaron’s Proprietary System prior to 12:00
Midnight (Atlanta, Georgia time) on any Business Day, shall be paid by the Bank
no later than the third Business Day thereafter, unless Borrower is otherwise
notified by Aaron or the Bank.

 

(iii)                               Upon receipt of the request for an ACH
transfer (provided that such request relates to an Approved Invoice), the Bank
shall honor such request by making an Advance pursuant to the Line of Credit
Loan Commitment in the amount of such request into the Borrower’s DDA Account
and automatically forwarding such amount to the supplier by means of an ACH
transfer in accordance with the instructions of Borrower.  In the event that a
request for an ACH transfer is presented for payment and Borrower’s availability
pursuant to the Line of Credit Loan Commitment is insufficient to honor such
request, the Bank may, but shall have no obligation to, make such overadvance,
which shall be an Advance for all purposes hereunder, but shall be due and
payable upon demand.  At the end of each calendar month, Bank shall provide

 

B-10

--------------------------------------------------------------------------------


 

Borrower with a monthly DDA Account statement in the form customarily used by
Bank for its commercial customers and a loan account statement.

 

(iv)                              On the fifth Business Day of each month (as
determined on the last day of the preceding calendar month), Aaron shall
calculate the Borrowing Base and report the same to Bank in writing (the
“Borrowing Base Report”), and Bank shall be entitled to rely conclusively upon
such information.  Upon receipt of the Borrowing Base Report, Bank shall input
such information into Bank’s loan records to be effective as of the date which
is two Business Days after receipt of such information.   On the 10th day of
each calendar month, Bank shall mail to Borrower a bill setting forth the total
amount of principal (to the extent that the outstanding principal amount of the
Loans exceeds the Borrowing Base as set forth in the most recent Borrowing Base
Report) and interest due on the next Payment Date which bill shall be considered
correct, and accepted by and conclusively binding upon Borrower, unless Borrower
notifies Bank to the contrary within thirty (30) days after Bank’s sending of
said bill to Borrower.  In addition, Bank, on the date which is two Business
Days after receipt of the Borrowing Base Report from Aaron, shall notify
Borrower in writing (including facsimile) of the new Borrowing Base for Borrower
and shall require that Borrower repay on the next Payment Date any additional
Advances made since the date of the preparation of the statement for such
Payment Date if necessary to avoid any overadvance as of such date and such
amount  (in addition to any amounts set forth in the bill to Borrower) shall be
due and payable on the next Payment Date.]

 

(b)                                 [Term Loan.  Subject to the terms and
conditions set forth herein, the Bank agrees to make a single loan (the “Term
Loan”) to the Borrower on the Closing Date in a principal amount not to exceed
the Term Loan Commitment; provided, that if for any reason the full amount of
the Bank’s Term Loan Commitment is not fully drawn on the Closing Date, the
undrawn portion thereof shall automatically be cancelled.]  The proceeds of the
Term Loan shall be used for                            .

 

2.3.                              Master Notes; Repayment.  [(i) The Line of
Credit Loan Commitment shall be evidenced by a note executed by Borrower in
favor of Bank, substantially in the form of Exhibit A-1 attached hereto (the
“Master Line of Credit Note”).  The Master Line of Credit Note shall be dated as
of the date hereof and shall be payable to the order of Bank in the stated
principal amount of the Line of Credit Loan Commitment.  Payments of principal
shall be due and payable by Borrower to Bank, subject to the provisions of
Section 2.6(b) below, on                         , 200   (the “Maturity Date”),
unless sooner accelerated in accordance with the terms hereof.]

 

(ii)   [The Term Loan shall be evidenced by a note executed by Borrower in favor
of Bank, substantially in the form of Exhibit A-2 attached hereto (the “Master
Term Note”).  The Master Term Note shall be dated as of the date hereof and
shall be payable to the order of Bank in the stated principal amount of the Term
Loan Commitment.  Repayment will be in                  consecutive equal
monthly installments of principal in the amount of $                       
based on a                      month amortization plus accrued and unpaid
interest and shall due and payable on each Payment Date, with the first
installment being due and payable on                      

 

B-11

--------------------------------------------------------------------------------


 

           , and the remaining outstanding principal amount together with all
accumulated unpaid interest being due and payable on the Maturity Date.

 

(iii)  Except as provided below, all payments of principal of, or interest on,
the Loan Documents and all other sums due under the terms of the Loans shall be
made in either (x) immediately available funds (including ACH transfers), or (y)
checks or money orders made payable to the Bank at its principal office in
Atlanta, Georgia in accordance with written instructions provided by the Bank. 
All voluntary prepayments of the Loans shall be made to the Bank at its
Strategic Partner Programs Department in Atlanta, Georgia using preprinted
envelopes provided by the Bank for such purpose or, if such envelopes are
unavailable, mailed to the following address:

 

SunTrust Bank

Strategic Partner Programs Department

Attn: Aaron Rent’s Program Manager

P.O. Box 4418

Mail Code 1923

Atlanta, GA 30302

 

2.4.                              Loan Term; Voluntary Termination.  The term of
the Line of Credit Loan Commitment and the Term Loan shall be a period of four
years from the Closing Date (the “Loan Term”), subject to Section 10 hereof. 
Upon the termination of the Line of Credit Loan Commitment, the principal of and
all accrued but unpaid interest on the Loan Indebtedness shall be forthwith due
and payable, but all of the duties and covenants of Borrower hereunder, and all
rights, remedies and privileges of Bank under this Agreement and Bank’s security
interest in the Collateral, shall continue in full force and effect until all of
the Loan Indebtedness is fully and finally paid.

 

2.5.                              Interest.  (a)  From and after the date
hereof, interest shall accrue on the unpaid principal amount of the Loan
Indebtedness at the Floating Rate.   Interest shall be calculated daily and
shall be computed on the basis of actual days elapsed over the period of a 360
day year.  Interest shall be payable in arrears on each Payment Date and on the
Maturity Date, whether due to acceleration or otherwise. After the occurrence of
an Event of Default and during the continuance thereof, the outstanding
principal balance of the Loans shall bear interest at the Default Rate, which
shall be payable upon demand.

 

(b)  In no contingency or event whatsoever shall the amount paid or agreed to be
paid to Bank for the use, forbearance or detention of money advanced under this
Agreement exceed the highest lawful rate permissible under Applicable Law.  It
is the intent hereof that Borrower will not pay or contract to pay, and that
Bank not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be charged to and paid by
Borrower under Applicable Law.  All interest (and charges deemed interest) paid
or agreed to be paid to Bank shall, to the extent permitted by Applicable Law,
be amortized, pro rated, allocated and spread in equal parts throughout the full
term hereof until payment in full of

 

B-12

--------------------------------------------------------------------------------


 

the principal amount of the Loan Indebtedness owing hereunder (including the
period of any renewal or extension hereof) so that interest on the principal
amount of the Loan Indebtedness outstanding hereunder for such full period will
not exceed the maximum amount permitted by Applicable Law.

 

2.6.                              Loan Prepayment.  (a)   Voluntary Prepayment. 
Borrower shall have the right to prepay the Loans in whole or in part upon at
least two (2) Business Days’ prior written notice to Bank, provided, however,
that any voluntary partial prepayment of the Loans shall be in a minimum amount
of $1,000.

 

(b) Mandatory Prepayment. On any Payment Date on which the aggregate outstanding
principal amount of the Loans exceeds the Borrowing Base, as most recently
reported to Borrower by Bank pursuant to Section 2.2(iv) hereof, Borrower shall
prepay the Loans in the amount of such overadvance, as notified to Borrower by
Bank.

 

2.7.                              Audits.  Borrower hereby consents and
authorizes Aaron or the Bank or any agent or representative thereof  to conduct
periodic field audits of Borrower.  Such field audits may include, without
limitation, examinations of the payment receipts, tax returns, bank statements,
loan statements, Rental/Purchase Contracts, inventory on hand,
computer-generated reports of Asset Dispositions, Rental Revenue and other
financial data necessary to determine the accuracy and validity of the reports,
compliance certificates, financial reports and other information forwarded to
either of the Bank or Aaron by Borrower in connection with the Loan.

 

2.8.                              Tracking of Merchandise.  All Merchandise
financed by the Bank must be serialized by means of the Aaron’s Proprietary
System for appropriate reconciliation of Advances and receipt of Merchandise. 
Borrower shall  be obligated to furnish serial numbers for all Merchandise
purchased directly to Aaron on a weekly basis (and, if available, on a daily
basis) by transmittal of Borrower’s receiving report (containing Aaron’s
Proprietary System numbers) directly to Aaron on the Aaron’s Proprietary
System.  As set forth more fully below, Aaron will maintain and track such
information as agent for the Bank and the Bank shall at all times have access to
such information.

 

2.9.                              Closing Fee.  On the Closing Date, Borrower
shall pay to Bank a closing fee (“Closing Fee”) in the amount of $500 per store
location [plus $5,000](1).

 

2.10.                        Commitment Fees. (a)  Borrower shall pay a
commitment fee (the “Commitment Fee”) on any unused portion of the Line of
Credit Loan Commitment in the amount of         percent (       %) per annum,
such Commitment Fee to be paid quarterly in arrears on every third Payment Date,
commencing on                            .

 

--------------------------------------------------------------------------------

(1) Note:  in the case of an Established Franchisee Borrower that has customized
financial covenants as specified by Sponsor in accordance with Section 6 hereof,
an additional $5,000 fee will be charged.

 

B-13

--------------------------------------------------------------------------------


 

(b)                                 All Commitment Fees shall be paid on the
dates due, in immediately available funds, to the Bank.

 

2.11.                        Delinquent Payment Fees.  In the event that any
payment due and payable hereunder is not received by the Bank on the Payment
Date when due, the Borrower shall, upon request from the Bank, pay to the Bank a
delinquent payment fee (the “Delinquent Payment Fee”) in an amount equal to the
greater of (i) one percent (1%) of the amount of the late payment and (ii)
$500.00.

 

3.                                     COLLATERAL AND INSURANCE.

 

3.1.                              Granting of Security Interest in Collateral. 
As security for the payment and performance of all of the Loan Indebtedness,
Bank shall have and Borrower hereby grants to Bank a continuing security
interest in the following described property of Borrower, whether now in
existence or hereafter created or acquired and wherever located (collectively,
the “Collateral”):  all Accounts, Merchandise, Inventory, Investment Property,
Equipment, General Intangibles, Documents, Instruments, Chattel Paper
(including, but not limited to, the Rental/Purchase Contracts), Balances, and
Books and Records, and all products and proceeds of the foregoing (including
insurance proceeds).  The Loan Indebtedness shall also be secured by any other
property (whether real or personal) in which Borrower may have heretofore or
concurrently herewith granted, or may hereafter grant, a Lien in favor of Bank.

 

3.2.                              Form of Rental/Purchase Contracts.  All
Rental/Purchase Contracts will be (a) in a form prescribed by Aaron for use by
its franchisees, (b) be transferable to Bank and (c) contain the following
provision directly above Borrower’s customer’s signature:

 

“NOTWITHSTANDING ANYTHING SET FORTH IN THIS AGREEMENT TO THE CONTRARY, THE
UNDERSIGNED ACKNOWLEDGES AND CONSENTS TO THE TRANSFER OF, OR GRANT OF A SECURITY
INTEREST IN, ANY OR ALL OF THE LESSOR’S RIGHT, TITLE AND INTEREST (RESIDUAL OR
OTHERWISE) IN AND UNDER THIS AGREEMENT TO ANY THIRD PARTY.  NO SUCH TRANSFER OR
GRANT OF SECURITY INTEREST WILL:  (A) AFFECT THE UNDERSIGNED’S LOAN
INDEBTEDNESS; (B) CHANGE ANY DUTIES OF, OR INCREASE ANY BURDENS OR RISKS IMPOSED
ON, THE PARTIES TO THIS AGREEMENT; OR (C) GIVE RISE TO ANY RIGHTS OR REMEDIES
PROVIDED UNDER SECTION 2A-303(1)(b) OF THE UNIFORM COMMERCIAL CODE, AS ADOPTED
IN THE APPLICABLE JURISDICTION.  NO ENFORCEMENT OF ANY SECURITY INTEREST WILL
CONSTITUTE A TRANSFER THAT CHANGES ANY DUTIES OF, OR INCREASES ANY BURDENS OR
RISK IMPOSED ON, THE PARTIES TO THIS AGREEMENT.  THE UNDERSIGNED WAIVES ALL
RIGHTS AND REMEDIES PROVIDED UNDER SECTION 2A-303 OF THE UNIFORM COMMERCIAL
CODE, AS ADOPTED IN THE APPLICABLE JURISDICTION.”

 

B-14

--------------------------------------------------------------------------------


 

Immediately upon execution of the same, all Rental/Purchase Contracts shall be
hereby assigned to Bank, and, immediately upon Bank’s request, delivered to Bank
together with any and all related documents, and will contain, by way of a stamp
or as a part of the preprinted rental contract or lease agreement form, the
following legend directly below Borrower’s customer’s signature:

 

“FOR VALUE RECEIVED, THIS AGREEMENT HAS BEEN ASSIGNED TO SUNTRUST BANK AND THERE
ARE NO DEFENSES AGAINST THE ASSIGNEE.”

 

Borrower will not assign, sell, pledge, convey or by any other means transfer to
any person other than Bank any Rental/Purchase Contracts or Chattel Paper,
without Bank’s prior written consent.

 

3.3.                              Other Documents.  Borrower shall execute and
deliver, or shall be caused to be executed and delivered, to Bank such other
instruments, agreements, assignments, notifications or other documents relating
to the Collateral as Bank may from time to time request in order to evidence,
perfect or continue the perfection of Bank’s Liens upon any of the Collateral.

 

3.4.                              Insurance.  Borrower shall maintain and keep
in force insurance of the types and in the amounts customarily carried in lines
of business similar to Borrower’s and such other insurance as Bank may require,
including, without limitation, theft, fire, public liability, business
interruption, casualty, property damage, and worker’s compensation insurance,
which insurance shall be carried with companies and in amounts satisfactory to
Bank.  All casualty and property damage insurance shall name Bank as mortgagee
or loss payee, as appropriate.  Borrower shall deliver to Bank from time to
time, at Bank’s request, copies of all such insurance policies and certificates
of insurance and schedules setting forth all insurance then in effect.  Each
policy of insurance shall contain a clause requiring the insurer to give not
less than thirty (30) days’ prior written notice to Bank in the event of 
cancellation of the policy for any reason whatsoever and a clause that the
interest of Bank shall not be impaired or invalidated by any act or neglect of
Borrower or owner of the property nor by the occupation of the premises for
purposes more hazardous than are permitted by said policy.  All such insurance
policies shall contain such other provisions as Bank may require in order to
protect Bank’s security interests in the collateral and Bank’s right to receive
payments under such policies.  Borrower hereby appoints Bank as attorney-in-fact
for Borrower to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable to Borrower
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments, or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies, which power of attorney shall be deemed coupled with an interest and
irrevocable so long as Bank shall have a security interest in any of the
Collateral pursuant to this Agreement.  If Borrower shall fail to procure such
insurance or to pay any premium with respect thereto, then Bank may, at its
discretion, procure such insurance or pay such premium and any costs so incurred
by Bank shall constitute a part of the liabilities secured hereby.  Bank may
apply the proceeds of any insurance policy received by Bank to the payment of
any liabilities, whether or not due, in such order of application as Bank shall
determine.  Borrower shall promptly furnish Bank with certificates or other
evidence satisfactory to Bank indicating compliance with the foregoing insurance
requirements.

 

B-15

--------------------------------------------------------------------------------


 

3.5.                              Validation and Collection of Accounts. 
Whether or not a Default Condition or an Event of Default has occurred, Bank
shall have the right, at any time or times hereafter, in the name of Bank or any
designee of Bank to verify the validity, amount or any other matter relating to
any Accounts by mail, telephone or otherwise, and Borrower shall fully cooperate
with Bank in an effort to facilitate and promptly conclude any such verification
process.  Unless Bank shall at any time following the occurrence of an Event of
Default, elect to give notice to Account Debtors to make payments on the
Accounts directly to Bank, Borrower shall endeavor in the first instance to make
collection of its Accounts for Bank.  Borrower shall at the request of Bank
notify the Account Debtors of the security interest of Bank in any Account and
Bank may itself at any time so notify Account Debtors.  Upon or after the
occurrence of an Event of Default, Borrower shall (if and to the extent
requested to do so by Bank) notify the Account Debtors to make all payments
owing to Borrower directly to Bank for application to the Loan Indebtedness.

 

3.6.                              Maintenance of Collateral.  Borrower shall
maintain all Inventory and Equipment in good condition, reasonable wear and tear
excepted in the case of Equipment, and shall, as and when requested by Bank,
provide Bank with a list of all of the Equipment and evidence of ownership
thereof.  Borrower shall not permit any of the Equipment to become affixed to
any real property so that such Equipment is deemed a fixture under the real
estate laws of the applicable jurisdiction.

 

3.7.                              Expenses Relating to Collateral.  Borrower
shall pay Bank on demand an amount equal to any and all expenses, including
legal fees, incurred or paid by Bank in connection with Bank’s insuring,
maintaining, protecting, storing, safeguarding, or paying Liens with respect to
any of the Collateral or otherwise discharging any duty or obligation of
Borrower with respect to any of the Collateral.

 

3.8.                              Rights to Collateral.  Bank shall have no duty
to collect, protect or preserve the underlying value of any Collateral or any
income thereon or to preserve any rights against prior parties.  Bank may
exercise its rights and remedies with respect to the Collateral without first
resorting (and without regard) to any other security for the Loan or other
sources of payment or reimbursement for the Loan Indebtedness.

 

4.                                     CONDITIONS PRECEDENT.

 

Borrower shall deliver and Bank shall have received the following documents,
each in form and substance satisfactory to Bank, as conditions precedent of the
Loan:

 

(a)                                  a validly executed copy of this Agreement;

 

(b)                                 the validly executed Master Note[s];

 

(c)                                  a validly executed copy of a Guaranty of
each partner or majority stockholder of Borrower, and to the extent not
prohibited by Applicable Law, the spouse

 

B-16

--------------------------------------------------------------------------------


 

of such Person; provided, however, that if such spouse is not providing a
Guaranty, a validly executed copy of the Spousal Consent;

 

(d)                                 a validly executed Landlord’s Waiver for
each location of Borrower where the financed Merchandise is located;

 

(e)                                  a validly executed Subordination Agreement
from each other debtholder of Borrower;

 

(f)                                    validly executed Uniform Commercial Code
Financing Statements suitable to enable Bank to perfect the security interest
granted to it under this Agreement;

 

(g)                                 evidence of Borrower’s good standing;

 

(h)                                 a validly executed Officer’s Certificate or
such other evidence acceptable to Bank evidencing Borrower’s corporate,
partnership or other necessary authorization of the Loans and incumbency;

 

(i)                                     a Certificate of Insurance from an
insurer acceptable to Bank evidencing Borrower’s compliance with Section 3.4
hereof and naming the Bank as loss payee/additional insured as follows:

 

SunTrust Bank

Strategic Partner Programs Department

Attn: Aaron Rents Program Manager

PO Box 4418

Mail Code 1923

Atlanta, GA 30302

 

(j)                                     a validly executed authorization to make
the ACH transfers for payments of principal, interest and fees contemplated
hereunder, including without limitation, mandatory prepayments of the Loans
pursuant to Section 2.6(b), which authorization shall be in form and substance
satisfactory to the Bank; and

 

(k)                                  an initial Borrowing Base Report from
Aaron.

 

In addition, Bank shall have satisfied itself that there are no Liens on any of
the Collateral, and Bank shall be satisfied that all corporate or partnership
proceedings necessary for the authorization of the Loan Commitment shall have
been taken and the Bank shall have received any other documents that it deems
necessary or advisable.

 

B-17

--------------------------------------------------------------------------------


 

5.                                     BORROWER’S REPRESENTATIONS AND
WARRANTIES.

 

To induce Bank to enter into this Agreement, Borrower represents and warrants as
follows:

 

5.1.                              Organization and Qualification of Borrower.
Borrower is [a corporation duly organized, validly existing and in good
standing] [a                   partnership duly formed and validly existing] [a
limited liability company duly organized, validly existing and in good standing]
under the laws of the state shown on the first page hereof, and is qualified to
do business in all jurisdictions where the character of its properties or the
nature of its activities make such qualification necessary.

 

5.2.                              Trade Names, Subsidiaries and Location of
Assets.  Exhibit B attached hereto and made a part hereof fully and accurately
discloses any legal name, trade name or style ever used by Borrower, any
Subsidiaries owned by Borrower, and each office, other place of business or
location of assets of Borrower.

 

5.3.                              Corporate or Other Authority; No Violation of
Other Agreements. The execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents have been duly authorized by all
necessary action on the part of Borrower and do not and will not (i) violate any
provision of Borrower’s articles of incorporation, by-laws, or other
organizational documents or any Applicable Law, or (ii) be in conflict with,
result in a breach of, or constitute (following notice or lapse of time or both)
a default under any agreement to which Borrower is a party or by which Borrower
or any of its property is bound.

 

5.4.                              Enforceability. This Agreement and each of the
other Loan Documents create legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms.

 

5.5.                              Entire Agreement.  The Master Note[s] and
accompanying Loan Documents executed in connection with the Loan and delivered
to Bank are the only contracts evidencing the transaction described herein and
constitute the entire agreement of the parties hereto with respect to the
transaction.

 

5.6.                              Genuineness of Signatures.  The Master Note[s]
and each accompanying Loan Document executed in connection with the Loan is
genuine and all signatures, names, amounts and other facts and statements
therein and thereon are true and correct.

 

5.7.                              Litigation.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of Borrower,
threatened before any court or administrative or governmental agency that may,
individually or collectively, adversely affect the financial condition or
business operations of Borrower.

 

5.8.                              Financial Condition.  Borrower’s financial
statement previously delivered to Aaron, fairly and accurately presents the
financial condition of Borrower as of such date and has been prepared in
accordance with GAAP consistently applied, and since the date of that financial

 

B-18

--------------------------------------------------------------------------------


 

statement, there has been no material adverse change in the financial condition
of Borrower.  Borrower is now and will remain Solvent.

 

5.9.                              Taxes.   All federal, state and local tax
returns have been duly filed, and all taxes, assessments and withholdings shown
on such returns or billed to Borrower have been paid, and Borrower maintains
adequate reserves and accruals in respect of all such federal, state and other
taxes, assessments and withholdings.  There are no unpaid assessments pending
against Borrower for any taxes or withholdings, and Borrower knows of no basis
therefor.

 

5.10.                        Compliance with Laws.  Borrower has duly complied
with, and its properties and business operations are in compliance in all
material respects with, the provisions of all Applicable Laws, including,
without limitation ERISA, the Fair Labor Standards Act and all Environmental
Laws.  Borrower possesses all permits, franchises, licenses, trademark rights,
trade names, patents and other authorizations necessary to enable it to conduct
its business operations as now conducted, and no filing with, and no consent,
authorization, order or license of, any Person is necessary in connection with
the execution or performance of this Agreement or the other Loan Documents.

 

5.11.                        No Default.  No Default Condition or Event of
Default exists.

 

5.12.                        Accounts.  Each Account arises out of a bona fide
lease or sale and delivery of goods or rendition of services by Borrower and,
unless otherwise indicated by Borrower to Bank in writing promptly after
learning thereof, the facts appearing on the invoice evidencing such Account and
Borrower’s books relating thereto are true and accurate and payment thereof is
not subject to any known dispute, offset or claim except for discounts granted
in the ordinary course of Borrower’s business that are reflected on the face of
such invoice.

 

5.13.                        Use of Proceeds.  None of the proceeds of any
Advances or the Term Loan by Bank have been or will be used to purchase or carry
(or to satisfy or refinance any indebtedness incurred to purchase or carry) any
“margin stock” (as defined in Regulation U of the Federal Reserve Board). 
Advances shall be made for the sole purposes of honoring requests for ACH
transfers to (i) suppliers of Merchandise in payment of Approved Invoices, and
(ii) other accounts specified by Borrower with respect to Advances made for
working capital purposes, subject to the approval of Aaron,  which requests have
been entered by the Borrower in the Aaron’s Proprietary System as provided
above.  The proceeds of the Term Loans shall be used for general working capital
purposes.

 

5.14.                        Experience as Aaron Franchisee.   Borrower (x) has
been a franchisee of Aaron for a period of at least 18 months; (y) has had at
least two Aaron Rent’s stores open for a minimum of 12 months; and (z) has at
least four Aaron Rent’s stores open or under executed area development
agreements.

 

Each submission of  an Approved Invoice made by Borrower pursuant to this
Agreement or any other Loan Document shall constitute an automatic
representation and warranty by Borrower to

 

B-19

--------------------------------------------------------------------------------


 

Bank that there does not then exist any Default Condition or Event of Default
and a reaffirmation as of the date of said request that all representations and
warranties of Borrower contained in this Agreement and the other Loan Documents
are true in all material respects.  All representations and warranties contained
in this Agreement or in any of the other Loan Documents shall survive the
execution, delivery and acceptance hereof by Bank and the closing of the
transactions described herein.

 

6.                                     FINANCIAL COVENANTS.

 

Borrower shall comply with the following financial covenants:

 

[(i)                                Debt to EBIT. Commencing on the first day of
the calendar quarter in which the first day of the 19th month following the
Opening Date of the first store of Borrower occurs and measured on the last day
of the calendar quarter in which such 19th month occurs and on the last day of
each calendar quarter thereafter, the ratio of Borrower’s Debt to EBIT for such
calendar quarter shall not exceed 16:1.0;

 

(ii)                                Debt to Rental Revenue.  Commencing on the
first day of the calendar quarter in which the first day of the 19th month
following the Opening Date of the first store location of  Borrower occurs and
measured as of the last day of the calendar quarter in which such 19th month
occurs and on the last day of each calendar quarter thereafter, the ratio of 
Borrower’s Debt to Borrower’s Rental Revenue, shall not exceed 5.5:1.0; and

 

(iii)                            Total Liabilities to Tangible Net Worth. 
Commencing on the first day of the calendar quarter in which the first day of
the 13th month following the Opening Date of the first store location of 
Borrower occurs and measured as of the last day of the calendar quarter in which
such 13th month occurs and on the last day of each calendar quarter thereafter,
the ratio of Borrower’s Total Liabilities to Tangible Net Worth, shall not
exceed 5.5:1.0.

 

With respect to the financial covenants set forth above in subsections (i) and
(ii), which are calculated based upon the Opening Date of a store location, the
financial information from store locations that have not reached the Opening
Date anniversary incorporated into such covenants shall be excluded from such
calculations.  Debt attributable to such locations and deducted from the final
calculations shall be deducted on a pro rata basis calculated by dividing such
stores’ aggregate Net Book Value of Merchandise by the Net Book Value of
Merchandise for all store locations. The financial covenants shall otherwise be
calculated on a consolidated basis as to all store locations.]

 

OR

 

B-20

--------------------------------------------------------------------------------


 

[Financial Covenants to be specified by Sponsor]

 

7.                                       BORROWER’S AFFIRMATIVE COVENANTS.

 

During the term of this Agreement, and thereafter for so long as there are is
any outstanding Loan Indebtedness to Bank, Borrower covenants that, unless
otherwise consented to by Bank in writing, it shall:

 

7.1.                              Financial Reports.  Deliver to Aaron or cause
to be delivered to Aaron:

 

(i) on or before the last Business Day of each month, an unaudited balance sheet
and income statement accurately reflecting the financial transactions and status
of the Borrower as of the end of the prior month and on a year to date basis, on
a consolidated and per store basis; prepared in accordance with GAAP in the
format recommended by Aaron;

 

(ii) on or before the last Business Day of each month after the end of each
calendar quarter (a) an unaudited balance sheet and income statement accurately
reflecting the financial transactions and status of Borrower as of the end of
the prior month and on a quarterly basis, on a consolidated and per store basis,
prepared in accordance with GAAP in the format recommended by Aaron, and (b) a
Compliance Certificate as described below in Section 7.2;

 

(iii) within 90 days after the end of each fiscal year a balance sheet and
income statement of Borrower as of the end of such year, compiled by such firm
of independent public accountants as may be designated by Borrower and be
satisfactory to Bank as prepared in accordance with GAAP and, to the extent
delivered to Aaron, audited financial statements for such period;

 

(iv) within 120 days after the end of each fiscal year, an annual personal
financial statement of each Guarantor; and

 

(v)  with reasonable promptness, all reports by Borrower to its shareholders and
such other information as Aaron or the Bank may reasonably request from time to
time.

 

7.2.                              Compliance Certificate.  Prepare and deliver
to Aaron, in conjunction with the quarterly financial reports required to be
delivered pursuant to Section 7.1(iii) above, a quarterly Compliance Certificate
(the form of which is attached hereto as Exhibit C) presenting the calculation
of the financial covenants set forth above in Section 6, noting any negative
variances with the covenants and explaining any such variances.

 

Borrower acknowledges that Aaron will review each Compliance Certificate and may
revise the calculations set forth on such Compliance Certificate to be
consistent with the information

 

B-21

--------------------------------------------------------------------------------


 

shown on quarterly detailed Inventory reconciliation reports and detailed
revenue reports prepared by Aaron each quarter showing the amount of Inventory
at each of Borrower’s stores as of the end of such quarter and the amount of
monthly and quarterly revenue at each of Borrower’s stores.  Borrower
acknowledges that Aaron will forward copies of each Compliance Certificate, with
revised calculations as appropriate, to Bank and agrees that Bank shall be
entitled to rely each such Compliance Certificate, as revised by Aaron, for
purposes of determining whether the covenants set forth in Section 6 above have
been met.

 

7.3.                              Books and Records.  Maintain its Books and
Records and accounts in accordance with GAAP and permit any Person designated by
Bank or Aaron to visit Borrower’s premises, inspect any of the Collateral or any
of the Books and Records, and to make copies thereof and take extracts
therefrom, and to discuss Borrower’s financial affairs with Borrower’s financial
officers and accountants.

 

7.4.                              Taxes.  Promptly file all tax returns and pay
and discharge all taxes, assessments, withholdings and other governmental
charges imposed upon it, its income or profits, or upon any property belonging
to it, prior to the date on which penalties attach thereto.

 

7.5.                              Notices to Bank.  Promptly notify Bank in
writing of (i) the occurrence of any Default Condition or Event of Default; (ii)
any pending or threatened litigation claiming damages in excess of $25,000 or
seeking relief that, if granted, would adversely affect the financial condition
or business operations of  Borrower; (iii) the release or discharge of any
Hazardous Substance on any property owned by Borrower; and (iii) any asserted
violation by Borrower of or demand for compliance by Borrower with any
Applicable Law.

 

7.6.                              Compliance with Applicable Laws.  Comply in
all material respects with all Applicable Laws, including, without limitation,
ERISA, the Fair Labor Standards Act and all Environmental Laws.

 

7.7.                              Corporate Existence.  Maintain its separate
corporate existence and all rights, privileges and franchises in connection
therewith, and maintain its qualification and good standing in all jurisdictions
where the failure to do so could have a material adverse effect upon its
financial condition or ability to collect the Accounts.

 

8.                                     NEGATIVE COVENANTS.

 

During the term of this Agreement, and thereafter for so long as there are is
Loan Indebtedness outstanding, Borrower covenants that unless Bank has first
consented thereto in writing, it will not:

 

8.1.                              Merger; Disposal or Moving of Collateral. 
Merge or consolidate with or acquire any substantial portion of the assets or
stock of any Person; sell, lease, transfer or otherwise dispose of all or any
portion of its properties (including any of the Collateral), except sales or
rentals of Inventory in the ordinary course of business; or, without having
given Bank at least 60

 

B-22

--------------------------------------------------------------------------------


 

days prior written notice and having executed such instruments and agreements as
Bank shall require, change its name, the location of any Collateral or the
location of its chief executive office, principal place of business or the
office at which it maintains its Books and Records.  Notwithstanding the
foregoing, to the extent that Borrower is calculating its compliance with the
financial covenants set forth in Section 6 hereof on a consolidated basis,
Borrower may move Inventory from one location included in such calculation to
another of Borrower’s Aaron’s Rental Purchase locations without complying with
the notice provisions hereof, as long as such Inventory is properly transferred
in the Aaron’s Proprietary System.

 

8.2.                              Liens.  Grant or suffer to exist any Lien upon
any of the Collateral except Permitted Liens.

 

8.3.                              Guarantees.  Guarantee, assume, endorse or
otherwise become contingently liable for any obligation or indebtedness of any
Person, either directly or indirectly, exceeding $25,000 not existing as of this
date, except by endorsement of items of payment for deposit or collection.

 

8.4.                              Loans.  Make loans or advances of money to or
investments in any Person, or (except in the ordinary course of business and on
fair and reasonable terms) engage in any transaction with a subsidiary or
affiliate.

 

8.5.                              Stock of Borrower.  Repurchase, or pay or
declare any dividend on, any of its capital stock; provided, however, that if no
Default Condition or Event of Default exists and Borrower remains in compliance
with the financial covenants set forth in Section 6 above after giving effect
thereto, it may pay dividends and make such repurchases.

 

9.                                     EVENTS OF DEFAULT.

 

9.1.                              List of Events of Default.  The occurrence of
any one or more of the following conditions or events shall constitute an “Event
of Default”:

 

(a) Borrower shall fail to pay any of the Loan Indebtedness (including any
overadvance) within ten (10) days of the due date thereof (whether due at stated
maturity, on demand, upon acceleration or otherwise);

 

(b) any warranty, representation, or other statement by Borrower herein or in
any instrument, certificate or financial statement furnished in compliance
herewith proves to have been false or misleading in any material respect when
made;

 

(c) Borrower shall fail or neglect to perform, keep or observe any covenant
contained in this Agreement, any of the other Loan Documents or any other
agreement now or hereafter entered into with Bank; Borrower shall fail to abide
by the financial

 

B-23

--------------------------------------------------------------------------------


 

covenants set forth in Section 6 hereof, provided that Aaron may waive any
financial covenant.

 

(d) Borrower or any Guarantor shall fail to pay when due any amount owed to any
creditor (other than Bank) or any Guarantor shall fail to pay or perform any
liability or obligation in accordance with the terms of any agreement with Bank;

 

(e) Borrower, Aaron or any Guarantor shall cease to be Solvent, shall die or
become incompetent, shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, shall make an assignment for the benefit of
creditors, or shall make an offer of settlement or composition to their
respective unsecured creditors generally;

 

(f) any petition for an order for relief shall be filed by or against Borrower
or any Guarantor or Aaron under the Bankruptcy Code (if against Borrower or any
Guarantor, the continuation of such proceeding for more than 30 days);

 

(g) any judgment, writ of attachment or similar process is entered or filed
against Borrower or any Guarantor or any of Borrower’s or any Guarantor’s
property and such judgment, writ of attachment or process is not dismissed,
satisfied or vacated within ten (10) days thereafter or results in the creation
or imposition of any Lien upon any Collateral that is not a Permitted Lien;

 

(h) Any Guarantor shall revoke or attempt to revoke the guaranty signed by such
Guarantor or shall repudiate such Guarantor’s liability thereunder or Aaron
shall default in its obligations to Bank with respect to the Loan Indebtedness
or repudiate its liability therefor;

 

(i) any Person, or group of Persons (whether or not related), shall have or
obtain legal or beneficial ownership of a majority of the outstanding voting
securities or rights of Borrower, other than any Person, or group of Persons,
that has such majority ownership on the date of execution of this Agreement;

 

(j) Borrower shall lose its franchise, license or right to rent or to sell the
Inventory or Borrower’s Franchise Agreement is terminated or revoked for any
reason;

 

(k) Borrower shall fail to enter properly any acquisition of Inventory or
Equipment or any Asset Disposition on the Aaron’s Proprietary System; or

 

(l) Borrower shall use its DDA Account for any use other than as explicitly
authorized pursuant to this Agreement.

 

9.2.                              Cure Period.  Borrower shall have a five (5)
calendar day period after the Bank gives it notice of the occurrence of an Event
of Default (other than an Event of Default pursuant to Section 9.1(f)) above,
during which it may cure such Event of Default.   An Event of Default

 

B-24

--------------------------------------------------------------------------------


 

arising under Section 9.1(a) above shall only be cured by the Bank’s receipt of
payment in immediately available funds by wire transfer, money order or
cashier’s check.

 

9.3.                              Advances.  In no event shall the Bank have any
obligation to make any Loan hereunder if there exists a Default Condition or an
Event of Default.

 

10.                               REMEDIES.

 

All of the Loan Indebtedness shall become immediately due and payable and the
Loan Commitments shall be deemed immediately terminated (without notice to or
demand upon Borrower) upon the occurrence of an Event of Default under Section
9.1(f) of this Agreement; and upon and after the occurrence of any other Event
of Default, subject to the cure period set forth in Section 9.2 hereof, Bank
shall have the right to terminate immediately the Loan Commitments and to
declare the entire unpaid principal balance of and accrued interest with respect
to the Loan Indebtedness to be, and the same shall thereupon become, immediately
due and payable upon receipt by Borrower of written notice and demand.  From and
after the date on which the Loan Indebtedness becomes automatically due and
payable or is declared by  Bank to be due and payable as aforesaid, Bank shall
have and may exercise from time to time any and all rights and remedies afforded
to a secured party under the Code or any other Applicable Law.  If the Loan
Indebtedness is collected by or through an attorney at law, Bank shall be
entitled to collect reasonable attorneys’ fees and court costs from Borrower. 
In addition to, and without limiting the generality of the foregoing, Bank shall
have the following rights and remedies which it may exercise at any time or
times (all of which rights and remedies shall be cumulative and may be exercised
singularly or concurrently):

 

(a)                                  The right to notify any Account Debtor to
make all payments owing to Borrower directly to Bank for application to the Loan
Indebtedness and to collect all amounts owing from any such Account Debtor;

 

(b)                                 The right to sell, lease or otherwise
dispose of any or all of the Collateral at public or private sale, for cash,
upon credit or upon such other terms as Bank deems advisable in its sole
discretion, or otherwise to realize upon the whole or from time to time any part
of the Collateral in which Bank may have a security interest.  Any requirement
of reasonable notice shall be met if such notice is sent to Borrower in
accordance with Section 12 hereof at least seven (7) days before the date of
sale or other disposition of the Collateral.  Bank may bid and be the purchaser
at any such sale if permitted by Applicable Law;

 

(c)                                  The right to require Borrower, at
Borrower’s expense, to assemble the Collateral and make it available to Bank at
a place reasonably convenient to both parties (and, for purposes hereof,
Borrower stipulates that Bank shall be entitled to the remedy of specific
performance).  Alternatively, Bank may peaceably by its own means or with
judicial assistance enter Borrower’s premises and take possession of the
Collateral or dispose of the Collateral on Borrower’s premises without
interference by Borrower;

 

B-25

--------------------------------------------------------------------------------


 

(d)                                 The right to incur attorneys’ fees and
expenses in exercising any of the rights, remedies, powers or privileges
provided hereunder, and the right (but not the obligation) to pay, satisfy and
discharge, or to bond, deposit or indemnify against, any tax or other Lien which
in the opinion of Bank may in any manner or to any extent encumber any of the
Collateral, all of which fees, payments and expenses shall become part of Bank’s
expenses of retaking, holding, preparing for sale and the like, and shall be
added to and become a part of the principal amount of the Loan Indebtedness;

 

(e)                                  The right, in Bank’s sole discretion, to
perform any agreement of Borrower hereunder which Borrower shall fail to perform
and take any other action which Bank deems necessary for the maintenance or
preservation of any of the Collateral or Bank’s interest therein, and Borrower
agrees forthwith to reimburse Bank  for all expenses incurred in connection with
the foregoing, together with interest thereon at the Default Rate from the date
incurred until the date of reimbursement;

 

(f)                                    The right at any time or times, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand) held by Bank for Borrower’s
account against any of the Loan Indebtedness, irrespective of whether or not
Bank has made any demand under the this Agreement;

 

(g)                                 The right to apply the proceeds realized
from any collection, sale, lease or other disposition of the Collateral first to
the costs, expenses and attorneys’ fees incurred by Bank for collection and for
acquisition, protection, removal, storage, sale and delivery of the Collateral;
secondly, to interest due upon the principal amount of the Loan Indebtedness;
and thirdly, to the principal amount of the Loan Indebtedness.  If any
deficiency shall arise, Borrower and Guarantors shall remain bound and liable to
Bank therefor;

 

(h)                                 The right to act as Borrower’s
attorney-in-fact (and Borrower hereby irrevocably appoints Bank as Borrower’s
agent and attorney-in-fact), in Borrower’s or Bank’s name, but at Borrower’s
cost and expense, to receive, open and dispose of all mail addressed to Borrower
pertaining to any of the Collateral, to notify postal authorities to change the
address and delivery of mail to Borrower to such address as Bank may designate,
to sign Borrower’s name on any bill of lading constituting or relating to any
Collateral, to send verifications with respect to the Collateral, to execute in
Borrower’s name any affidavits or notices with regard to any all Lien rights and
to do all other acts and things necessary to carry out the terms of this
Agreement or to discharge any obligation of Borrower hereunder, this power,
being coupled with an interest, is to be irrevocable so long as any Loan
Indebtedness is outstanding.

 

B-26

--------------------------------------------------------------------------------


 

11.                                 WAIVERS.

 

Borrower waives notice of Bank’s acceptance hereof.  Borrower hereby waives any
requirement on the part of Bank to post any bond or other security as a
condition to Bank’s right to obtain an immediate writ of possession with respect
to any Collateral.  Bank shall not be deemed to have waived any of its rights
upon or remedies hereunder or any Event of Default unless such waiver be in
writing and signed by Bank.  No delay or omission on the part of Bank in
exercising any right shall operate as a waiver of such right or any other
right.  A waiver on any one occasion shall not be construed as a bar to or
waiver of any right on any future occasion.

 

12.                                 NOTICES.

 

All notices and demands to or upon a party hereto shall be in writing and shall
be sent by certified mail, return receipt requested, personal delivery against
receipt or by  telecopier or other facsimile transmission and shall be deemed to
have been validly served, given or delivered when delivered against receipt or
one Business Day after deposit in the mail, postage prepaid, or, in the case of
facsimile transmission, when indicated by verification receipt printed by the
sending machine as having been received at the office of the noticed party,
addressed in each case as follows:

 

If to Borrower:

 

 

 

 

 

 

 

 

 

 

Attention

 

 

Telecopier No.:

 

 

 

 

 

 

If to Bank:

 

SunTrust Bank

 

 

Strategic Partner Program

 

 

Attn: Aaron Rents Program Manager

 

 

303 Peachtree Street, N.E., 2nd Floor

 

 

Atlanta, Georgia 30308

 

 

Telecopier No.:(404) 724-3716

 

or to such other address as each party may designate for itself by like notice
given in accordance with this Section.  Any written notice or demand that is not
sent in conformity with the provisions hereof shall nevertheless be effective on
the date that such notice is actually received by the individual to whose
attention such notice is to be sent as specified above or such individual’s
successor in office.

 

13.                               INDEMNIFICATION.

 

Borrower hereby agrees to indemnify Bank and hold Bank harmless from and against
any liability, loss, damage, suit, action or proceeding ever suffered or
incurred by Bank as the result

 

B-27

--------------------------------------------------------------------------------


 

of Borrower’s failure to observe, perform or discharge Borrower’s duties
hereunder.  Without limiting the generality of the foregoing, this indemnity
shall extend to any claims asserted against Bank by any Person under any
environmental laws.  If any taxes, fees or other charges shall be payable by
Borrower or Bank on account of the execution, delivery or recording of any of
the Loan Documents or any loans outstanding hereunder, Borrower will pay (or
reimburse Bank’s payment of) all such taxes, fees or other charges, including
any applicable interests and penalties, and will indemnify and hold Bank
harmless from and against liability in connection therewith.  The indemnity
obligations of Borrower under this Section shall survive the payment in full of
the Loan Indebtedness.

 

14.                               ENTIRE AGREEMENT; AMENDMENT.

 

This Agreement and the other Loan Documents embody the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and this Agreement may not be modified or amended except by an agreement in
writing signed by Borrower and Bank.

 

15.                               SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; but Borrower shall not
assign this Agreement or any right or benefit hereunder to any Person.  The Bank
may assign its rights and obligations hereunder at any time and to any Person,
including without limitation, to Aaron.

 

16.                               ARBITRATION.

 

ANY CONTROVERSY ARISING WITH RESPECT TO THIS AGREEMENT SHALL BE DETERMINED BY
ARBITRATION IN THE CITY AGREED UPON BY BORROWER AND BANK.  IF BORROWER AND BANK
FAIL TO SO AGREE, THEN SUCH ARBITRATION SHALL TAKE PLACE IN ATLANTA, GEORGIA. 
ARBITRATION SHALL BE IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION EXCEPT TO THE EXTENT OTHERWISE SET FORTH IN
THIS SECTION.  THE DISPUTE SHALL BE DETERMINED BY AN ARBITRATOR ACCEPTABLE TO
BOTH PARTIES WHO SHALL BE SELECTED WITHIN SEVEN (7) DAYS OF FILING OF NOTICE OF
INTENTION TO ARBITRATE. OTHERWISE, THE DISPUTE SHALL BE DETERMINED BY A PANEL OF
THREE ARBITRATORS SELECTED AS FOLLOWS:  WITHIN SEVEN (7) DAYS OF FILING NOTICE
OF INTENTION TO ARBITRATE, EACH PARTY WILL APPOINT ONE ARBITRATOR, WHO SHALL BE
AN ATTORNEY ADMITTED BEFORE THE BAR OF ANY STATE OF THE UNITED STATES (BUT
NEITHER SUCH ATTORNEY NOR ANY FIRM WITH WHICH SUCH ATTORNEY HAS BEEN ASSOCIATED
IN THE IMMEDIATELY PRECEDING FIVE YEARS SHALL HAVE BEEN RETAINED BY SUCH PARTY
DURING THE IMMEDIATELY PRECEDING FIVE YEARS).  THESE TWO ARBITRATORS WILL THEN
NAME A THIRD ARBITRATOR, WHO SHALL ALSO BE

 

B-28

--------------------------------------------------------------------------------


 

AN ATTORNEY ADMITTED BEFORE THE BAR OF ANY STATE OF THE UNITED STATES (BUT
NEITHER SUCH ATTORNEY NOR ANY FIRM WITH WHICH SUCH ATTORNEY HAD BEEN ASSOCIATED
FOR THE IMMEDIATELY PRECEDING FIVE YEARS SHALL HAVE BEEN RETAINED BY EITHER
PARTY DURING THE IMMEDIATELY PRECEDING FIVE YEARS) AND WHO SHALL PRESIDE OVER
THE PANEL.  IF EITHER PARTY FAILS TO APPOINT AN ARBITRATOR, OR IF THE TWO
ARBITRATORS DO NOT NAME A THIRD ARBITRATOR WITHIN SEVEN (7) DAYS, EITHER PARTY
MAY REQUEST THE AMERICAN ARBITRATION ASSOCIATION TO APPOINT THE NECESSARY
ARBITRATOR(S) PURSUANT TO THE COMMERCIAL ARBITRATION RULES.  ARBITRATORS SHALL
BE COMPENSATED FOR THEIR SERVICES BY THE NON-PREVAILING PARTY AT THE STANDARD
HOURLY RATE CHARGED BY SUCH ARBITRATORS IN THEIR PRIVATE PROFESSIONAL
ACTIVITIES.  ALL TESTIMONY SHALL BE TRANSCRIBED BY A PUBLIC STENOGRAPHER OR
COURT REPORTER.  THE AWARD OF THE PANEL SHALL BE ACCOMPANIED BY FINDINGS OF FACT
AND A STATEMENT OF REASONS FOR THE DECISION.  ALL PARTIES AGREE TO BE BOUND BY
THE RESULTS OF SUCH ARBITRATIONS; JUDGMENT UPON THE AWARD SO RENDERED MAY BE
ENTERED AND ENFORCED IN ANY COURT OF COMPETENT JURISDICTION.  TO THE EXTENT
REASONABLY PRACTICABLE, BOTH PARTIES AGREE TO CONTINUE PERFORMING THEIR
RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT WHILE THE DISPUTE IS BEING RESOLVED.

 

17.                               MISCELLANEOUS.  Time is of the essence of this
Agreement.  Bank reserves the right to participate, sell or assign the Loans
made hereunder and provide any participant or assignee all information in Bank’s
possession regarding Borrower, its business and the Collateral.  Borrower shall
reimburse Bank for Bank’s out-of-pocket expenses and for the fees and expenses
and disbursements of Bank’s counsel in connection with the negotiation,
documentation and closing of the transactions contemplated hereby, and Borrower
will pay all expenses incurred by Borrower in connection with the transactions. 
The Section headings are for convenience only and shall not limit or otherwise
affect any of the terms hereof.  THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS
HEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF GEORGIA (WITHOUT REGARD TO THE
LAWS OF CONFLICTS THEREOF) AND IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT.

 

18.                               RELATIONS WITH AARON.

 

Borrower recognizes and acknowledges that the Bank has made the Loan Commitments
available to Borrower hereunder at the behest of and as an accommodation to
Aaron.  Accordingly, Borrower agrees that from time to time the Bank may release
to Aaron such information about Borrower and the Loans as Aaron may request, and
the Bank may condition its agreement to any waiver, modification or amendment on
the prior written consent of Aaron.  Borrower further agrees that upon the
occurrence of an Event of Default hereunder, the Bank

 

B-29

--------------------------------------------------------------------------------


 

may notify Aaron of such Event of Default prior to notifying Borrower thereof,
and the Bank shall not be liable to Borrower for failure to give simultaneous
notice to Borrower.  Borrower further agrees that the Bank shall not be liable
to Borrower as a result of any information or document obtained by Bank
regarding Borrower which is shared by Bank with Aaron.

 

B-30

--------------------------------------------------------------------------------


 

WITNESS the hand and seal of the parties hereto on the date first above written.

 

 

Accepted in Atlanta, Georgia:

 

 

BORROWER:

 

 

 

 

(Seal)

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

BANK:

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

B-31

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

 

FORM OF

MASTER LINE OF CREDIT NOTE

(Established Franchisee Borrower)

 

[DATE]

 

[$                         ]

 

 

Atlanta, Georgia

 

 

FOR VALUE RECEIVED, the undersigned, [                        , a
                                               ] (the “Borrower”), promises to
pay to the order of SUNTRUST BANK,  a Georgia banking corporation (the “Bank”),
at Bank’s principal office in Atlanta, Georgia, or at such other place as the
holder hereof may designate by notice in writing to Borrower, in immediately
available funds in lawful money of the United States of America, on the Maturity
Date, as set forth in that certain Loan and Security Agreement, dated as of even
date herewith, by and between the Borrower and Bank (the “Loan Agreement”), the
lesser of (i) principal sum of
                                                          AND NO/100 DOLLARS
($                        ), or (ii) so much thereof as shall have been from
time to time disbursed hereunder in accordance with the Loan  Agreement and not
theretofore repaid, as shown on the records of the Bank.

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder from time to time from the date of each disbursement
until paid at such rates of interest per annum and upon such dates as provided
for in the Loan Agreement.  Interest shall accrue on the outstanding principal
balance from the date hereof up to and through the date on which all principal
and interest hereunder is paid in full, and shall be computed on the basis of
the actual number of days elapsed in a 360-day year.  Such interest is to be
paid to Bank at its address set forth above or as otherwise provided in the Loan
Agreement.  For informational purposes, as of the date hereof the Prime Rate in
effect is       % per annum, thus producing an initial interest rate under the
Loan Agreement on such date of       % per annum.  Any principal amount due
under this Master Line of Credit  Note (the “Note”) that is not paid on the due
date therefor whether on the Maturity Date, or resulting from the acceleration
of maturity upon the occurrence of an Event of Default (as defined in the Loan
Agreement), shall bear interest from the date due until payment in full at the
Default Rate, as such term is defined in the Loan Agreement.

 

This Note evidences a loan incurred pursuant to the terms and conditions of the
Loan Agreement to which reference is hereby made for a full and complete
description of such terms and conditions, including, without limitation,
provisions for the acceleration of the maturity hereof upon the existence or
occurrence of certain conditions or events, and the terms of

 

--------------------------------------------------------------------------------


 

any permitted prepayments hereof.  All capitalized terms used in this Note shall
have the same meanings as set forth in the Loan Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Loan Agreement.  In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Loan Agreement.

 

Bank shall at all times have a right of set-off against any deposit balances of
Borrower in the possession of the Bank and the Bank may apply the same against
payment of this Note or any other indebtedness of Borrower to the Bank,
irrespective of whether or not Bank has made any demand under the Loan
Agreement.  The payment of any indebtedness evidenced by this Note prior to the
Maturity Date shall not affect the enforceability of this Note as to any future,
different or other indebtedness incurred hereunder by the Borrower.  In the
event the indebtedness evidenced by this Note is collected by legal action or
through an attorney-at-law, the Bank shall be entitled to recover from Borrower
all costs of collection, including, without limitation, reasonable attorneys’
fees if collected by or through an attorney-at-law.

 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Loan Agreement to an account of Borrower or recording
such amount in the records of the Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement and that such Advance was
made and borrowed under the Loan  Agreement.  Such account records shall
constitute, in the absence of manifest error, presumptive evidence of principal
amounts outstanding and the payments made under the Loan Agreement at any time
and from time to time, provided that the failure of Bank to record in such
account the type or amount of any Advance shall not affect the obligation of the
undersigned to repay such amount together with interest thereon in accordance
with this Note and the Loan Agreement.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Loan Agreement or by law, shall not affect or release the
liability of Borrower hereunder, and shall not constitute a waiver of such right
unless so stated by Bank in writing.  THIS NOTE AND THE RIGHTS AND OBLIGATION
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE SATE OF
GEORGIA.  TIME IS OF THE ESSENCE OF THIS NOTE.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

 

Executed under hand and seal of the Borrower as of the day and year first above
written.

 

A-2

--------------------------------------------------------------------------------


 

[if Borrower is a corporation:]

[NAME OF BORROWER

 

 

 

 

 

By:

 

 

 

  Name:

 

  Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

[if Borrower is partnership:]

 

 

 

 

 

[if General Partner is a corporation:]

[NAME OF GENERAL PARTNER

 

 

 

By:

 

 

 

  Name:

 

  Title:

 

 

 

 

[if General Partner is  an individual:]

 

(Seal)

 

  Name of General Partner]

 

 

 

 

[if Borrower is a limited liability company:]

[NAME OF BORROWER

 

 

 

By:

 

 

 

  Name:

 

  Title:                                                      ]

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

 

FORM OF

MASTER TERM  NOTE

(Established Franchisee Borrower)

 

[DATE]

 

[$                            ]

 

 

Atlanta, Georgia

 

 

FOR VALUE RECEIVED, the undersigned, [                            , a
                                                  ] (the “Borrower”), promises
to pay to the order of SUNTRUST BANK,  a Georgia banking corporation (the
“Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other place
as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of the United States of America, as
set forth in that certain Loan and  Security Agreement, dated as of even date
herewith, by and between the Borrower and Bank (the “Loan Agreement”), 
principal sum of                                                       AND
NO/100 DOLLARS ($                              in accordance with the Loan
Agreement (defined below).

 

In addition to principal, Borrower agrees to pay interest on the principal
amounts at such rates of interest per annum and upon such dates as provided for
in the Loan Agreement.  Interest shall accrue on the outstanding principal
balance from the date hereof up to and through the date on which all principal
and interest hereunder is paid in full, and shall be computed on the basis of
the actual number of days elapsed in a 360-day year.  Such interest is to be
paid to Bank at its address set forth above or as otherwise provided in the Loan
Agreement.  For informational purposes, as of the date hereof the Prime Rate in
effect is         % per annum, thus producing an initial interest rate under the
Loan Agreement on such date of         % per annum.  Any principal amount due
under this Master Term Note (the “Note”) that is not paid on the due date
therefor whether on the due date, or resulting from the acceleration of maturity
upon the occurrence of an Event of Default (as defined in the Loan Agreement),
shall bear interest from the date due until payment in full at the Default Rate,
as such term is defined in the Loan Agreement.

 

This Note evidences a loan incurred pursuant to the terms and conditions of the
Loan Agreement to which reference is hereby made for a full and complete
description of such terms and conditions, including, without limitation,
provisions for the acceleration of the maturity hereof upon the existence or
occurrence of certain conditions or events, and the terms of any permitted
prepayments hereof.  All capitalized terms used in this Note shall have the same
meanings as set forth in the Loan Agreement.

 

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the

 

A-4

--------------------------------------------------------------------------------


 

manner and with the effect provided in the Loan Agreement.  In addition, this
Note is subject to mandatory prepayment upon the terms and conditions of the
Loan Agreement.

 

Bank shall at all times have a right of set–off against any deposit balances of
Borrower in the possession of the Bank and the Bank may apply the same against
payment of this Note or any other indebtedness of Borrower to the Bank,
irrespective of whether or not Bank has made any demand under the Loan
Agreement.  The payment of any indebtedness evidenced by this Note prior to the
Maturity Date shall not affect the enforceability of this Note as to any future,
different or other indebtedness incurred hereunder by the Borrower.  In the
event the indebtedness evidenced by this Note is collected by legal action or
through an attorney-at-law, the Bank shall be entitled to recover from Borrower
all costs of collection, including, without limitation, reasonable attorneys’
fees if collected by or through an attorney-at-law.

 

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Loan Agreement to an account of Borrower or recording
such amount in the records of the Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement.  Such account records
shall constitute, in the absence of manifest error, presumptive evidence of
principal amounts outstanding and the payments made under the Loan Agreement at
any time and from time to time, provided that the failure of Bank to record in
such account the type or amount of any advance shall not affect the obligation
of the undersigned to repay such amount together with interest thereon in
accordance with this Note and the Loan Agreement.

 

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Loan Agreement or by law, shall not affect or release the
liability of Borrower hereunder, and shall not constitute a waiver of such right
unless so stated by Bank in writing.  THIS NOTE AND THE RIGHTS AND OBLIGATION
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE SATE OF
GEORGIA.  TIME IS OF THE ESSENCE OF THIS NOTE.

 

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

 

Executed under hand and seal of the Borrower as of the day and year first above
written.

 

 

[if Borrower is a corporation:]

[NAME OF BORROWER

 

 

 

 

 

By:

 

 

 

  Name:

 

A-5

--------------------------------------------------------------------------------


 

 

  Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

[if Borrower is partnership:]

 

 

 

 

 

[if General Partner is a corporation:]

[NAME OF GENERAL PARTNER

 

 

 

By:

 

 

 

  Name:

 

  Title:

 

 

 

 

[if General Partner is an individual:]

 

(Seal)

 

  Name of General Partner]

 

 

 

 

[if Borrower is a limited liability company:]

[NAME OF BORROWER

 

 

 

By:

 

 

 

  Name:

 

  Title:                                                      ]

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

A.                                   Permitted Liens

 

The following described Liens are Permitted Liens (if none, so state):

 

Name of Lien Holder

 

Date of Recording

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                     Trade Names and Styles

 

The following are the only trade names or trade styles ever used by Borrower (if
none, so state):

 

 

C                                        Subsidiaries

 

The following are all of the subsidiaries owned by Borrower (if none, so state):

 

 

D.                                    Business Locations

 

The following are all of the locations where Borrower has an office or other
place of business or owns assets:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

COMPLIANCE CERTIFICATE OF BORROWER

 

 

(Pursuant to Section 7.2 of Line of Credit and Security Agreement
dated                    , 20     )

 

 

[NAME OF BORROWER] (the “Borrower”) HEREBY CERTIFIES that:

 

This Compliance Certificate is furnished pursuant to the Line of Credit and
Security Agreement (the “Agreement”) dated                     , 20       by and
between the Borrower and SUNTRUST BANK (the “Bank”).  Unless otherwise defined
herein, the terms used in this Report have the meanings given to them in this
Agreement.

 

1.                                       The figures and information for
determining compliance by the Borrower with the financial covenants set forth in
the Quarterly Covenant Compliance Report attached hereto have been prepared
based upon the financial reports accompanied hereby and both the Quarterly
Covenant Compliance Report and such financial reports are true and complete as
of the date hereof.

 

2.                                       The activities of the Borrower during
the preceding quarter have been reviewed by the [president or other authorized
officer] or the employees or agents under his immediate supervision.  Based on
such review, to the best knowledge and belief of the [president or other
authorized officer], and as of the date of this Certificate, the Borrower has
performed and observed each and every covenant contained in the Agreement to be
performed by it, and no Event of Default or Default Condition exists, except for
the following:

 

Please describe or indicate “None” if none exist:

 

 

 

C- 2

--------------------------------------------------------------------------------


 

WITNESS my hand this             day of                     ,        .

 

 

 

[NAME OF BORROWER]

 

 

 

 

 

By:

 

 

 

  Title:

 

 

 

C- 3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

QUARTERLY COVENANT COMPLIANCE REPORT

 

(Section 6 - Financial Covenants)

 

 

 

For Quarter Ending:                                 

 

With respect to the financial covenants set forth below in I and II, which are
calculated based upon the Opening Date of a store location, the financial
information from store locations that have not reached the Opening Date
anniversary incorporated into such covenants shall be excluded from such
calculations.  [Debt attributable to such locations and deducted from the final
calculations shall be deducted on a pro rata basis calculated by dividing such
stores’ aggregate Net Book Value of Merchandise by the Net Book Value of
Merchandise for all store locations.] The financial covenants shall otherwise be
calculated on a consolidated basis as to all store locations.

 

[I.                                   Debt to EBIT

 

 

 

 

 

 

 

A.

Enter amount of Debt

 

 

 

 

 

 

 

 

B.

Enter amount of Debt
attributable to store locations open
less than 19 months

 

 

 

 

 

 

 

C.

Subtract B from A

 

 

 

 

 

 

 

D.

Enter amount of net income for
last three months (backing out income
for stores less than 19 months old)

 

 

 

 

 

 

 

E.

Enter amount of interest and taxes
based upon income for last
three months (backing out
interest and taxes for
stores less than 19 months old)

 

 

 

 

 

 

 

F.

Add D plus E

 

 

--------------------------------------------------------------------------------


 

 

 

 

Ratio of C:F

 

 

 

 

 

 

 

 

 

 

 

STANDARD

16.0 : 1.0

 

 

 

 

 

 

 

 

 

Compliance?  Yes        No       

 

 

 

 

 

 

 

II.

Debt to Rental Revenue

 

 

 

 

 

A.

Enter amount of Debt.

 

 

 

 

 

 

 

 

B.

Enter amount of Debt attributable
to store locations open less
than 19 months.

 

 

 

 

 

 

 

C.

Subtract B from A.

 

 

 

 

 

 

 

D.

Enter Amount of last month’s
Rental Revenue.

 

 

 

 

 

 

 

E.

Enter amount of last month’s Rental
Revenue attributable to store locations
open less than 19 months.

 

 

 

 

 

 

 

F.

Subtract E from D.

 

 

 

 

 

 

 

 

 

Ratio of C : F.

 

 

 

 

 

 

 

 

STANDARD

5.5 : 1.0

 

 

 

 

 

 

 

 

Compliance?  Yes         No          

 

 

 

 

 

 

 

 

 

 

 

 

III.

Total Liabilities to Tangible Net Worth

 

 

 

 

 

 

 

A.

Enter amount of Total Liabilities.

 

 

 

 

 

 

 

B.

Enter amount of Tangible Net Worth.

 

 

 

 

 

 

 

C.

Ratio of A : B.

 

 

 

 

 

 

 

 

STANDARD — Commencing on the
first day of the 13th month following
the Opening Date of the first store

 

D-2

--------------------------------------------------------------------------------


 

 

 

location, ratio not great than

5.5 : 1.0

 

 

 

 

 

 

 

Compliance?  Yes         No          ]

 

[TO BE SPECIFIED BY AARON]

 

Note: All terms are those used in generally accepted accounting practices unless
specifically defined in the Agreement.

 

D-3

--------------------------------------------------------------------------------